ORIGINAL KUNTZ, J.

BLOOM, M.J.

      
    

   

ee
Le
ie

UNITED STATES EASTERN DISTRICT C OURT,
“SR

ey,
wee

  

STATE OF NEW YORK

EX REL Khalid Evan Louis

Khalid Evan Louis EF]
lfB-22 22/3 Avagq

Syn feld Gtidus, bi Plaintiff
WH Vv.

SUPREME COURT STATE OF NEW YORK
COUNTY OF QUEENS, NEW YORK CITY
MARSHALL DEPARTMENT, NEW YORK
CITY SHERIFF DEPARTMENT,

JUDGE GEORGE SILVER
NEW YORK CITY POLICE DEPARTMENT, =
NEW YORK CITY SHERIFF DEPARTMENT,

WELLS FARGO, MORTGAGE ELECTRONIC SERVICES
WCS LENDING SERVICES, a

Defendant(s)

SUPREME COURT STATE OF NEW YORK QUEENS COUNTY:
Related Case: 716834/2018

 

 
A LIVING TESTIMONY

IN THE FORM OF AN

AFFIDAVIT

| never had full disclosure; you never told me this was a foreign
corporation and the lawyers that work for The STATE OF NEW YORK are
foreign agents. You led me into a fraudulent contract.” (| demand the

bond numbers of everyone involved) As amember of the Yamasee

Nation of Native Americans, my tribal nationality is Sovereign Moor. }

have been taken advantage of.

You are continuing to try to communicate with me; that is a violation of
the “Fair Debt Collection Act”.

1.

At present, both the Municipal and Territorial governmental
services Corporations are in bankruptcy proceeding. The
UNITED STATES is insolvent and under liquidation and the USA,
inc. is under Chapter 11 reorganization.

| was never given full disclosure that Iwas doing business with
a foreign corporation and foreign agents with B.A.R cards, that’s

fraud, and fraud eliminates all contracts.

| am also asking all foreigners acting as agents to state their

status for the record.

lam Native American and not subject to your jurisdiction.
This is Mail Fraud.

| had no contract with this foreign corporation.

You are continuing to try to communicate with me; that is a
violation of the “Fair Debt Collection Act”.

 

 

 
8. At present, both the Municipal and Territorial governmental
services corporations are in bankruptcy proceeding. The
UNITED STATES is insolvent and under liquidation and the USA,

inc. isunder Chapter 11 reorganization.

9. A foreign corporation, a legal fiction which cannot talk, cannot
demand anything from any living soul. As a foreign corporation
you have a Dun and Bradstreet number which is listed on Wall

street which means you are not a constitutional entity.

Your Name, All Rights Reserved, UCC 1-
308 —
Witness: yf A LBAOe” sins ~ 24

 
 

 

Your Name, AIF Rights Reserved, UCC 1-308

 

 

 
Complaint and Status

lam not now or never have beena part of this corporate state or their judicial

system. My ancestors have been in this country for over ten thousand years. We

were here (Native Americans) before Europeans arrived in 1492. We were here

before statutes and codes, before the Constitution which was copied from a

Black Moor document. If you must refer to the Constitution, a good place to

start would be Article 6 of the Constitution which states that treaty law is

Supreme law of the land, The United States of America is a foreign state and its

agency the Department of Justice is a foreign agent and did not serve me under

Title 28 Sections 1604 to 1607, they did not proceed under Title 22 CFR Sections

9212 to 9232 and they did not file a claim against me with the Department of

State to have the Department of State remove my immunity and they did not file

a case under Title 28 Section 1330 against me. They violated all of my Native

American Treaty rights.

 
Conclusion

1. lam asking Judge George Silver to be the fiduciary
and reserve all of the rights under UCC 1-207 and
UCC 1-308.

2. According to Title 42 Statute 1983 anyone can be
sued who is acting under the color of law. The
reason lam asking for the amount of money
damages is because | think a message should be sent
to everyone in North America that you should not
rape, murder, pillage or do treason, sedition,
involuntary servitude, slavery, terrorism, fraud,
extortion, grand theft, robbery, conspiracy and
racketeering against a Native American Moor.

3. Aparty having superior knowledge will take
advantage of another’s ignorance of the law to
deceive him by studied concealment or
misrepresentation can be held responsible for that
conduct. (FINA SUPPLY, Inc. v. Abilene National
Bank, 726 S.W. 2D 537, 1987).

4, Fraud “vitiates the most solemn contracts,
documents and even judgments” (U.S.V.
Throckmorton, 98 U.S. 61 at page 65.) Fraud is
defined in BLACK’S LAW DICTIONARY 6" edition on
page 660. (An intentional perversion of truth for the

 

 

oy
purpose of inducing another’s reliance upon it to
part with some valuable things belonging to him or
to surrender a legal right.)

5. Afalse representation of a matter of fact, whether
by word or conduct, by false or misleading
allegations, or by concealment of that which should
have been disclosed, which deceived and is intended
to deceive another so that he shall act upon it to his
legal injury. Anything calculated to deceive,
whether by a single act or combination, or by the
suppression of truth, or by suggestion of what is
false, whether it be by direct falsehood or innuendo,
by speech or silence, word or mouth or look or
gesture.

6. lam looking for compensation from Title 42 Statute
1983 in the amount of Six Million Dollars.

[am here for settlement and closure.
Vd bus
Lind Vw

KHALID EVAN LOUIS EL

 
SERVICE LIST

SUPREME COURT STATE OF NEW YORK
COUNTY OF QUEENS

JUDGE GEORGE SILVER

88-10 Sutphin Bivd

Jamaica NY 11435

SUPREME COURT STATE OF NEW YORK
COUNTY OF QUEENS

CHIEF CLERK TAMARA KERSH

88-10 Sutphin Bivd

Jamaica NY 11435

NEW YORK CITY POLICE DEPARTMENT
Commissioner

One Police Plaza

New York, New York 10007

NEW YORK CITY MARSHALL OFFICE
9006 5th Ave
Brookiyn NY 11209

NEW YORK CITY SHERIFF DEPARTMENT
30-10 Star Ave
Long Island City NY 11101

WELLS FARGO BANK

JOHN SHREWSBERRY, CFO
CORPORATE OFFICE

4+01N Phillips Ave

Sioux Falls, South Dakota 57104

MORTGAGE ELECTRONIC SERVICES
R. K. Arnold/CEO

4818 Library Street, Suite 300

Reston, VA 20190

WCS LENDING SERVICES
Steve Thibodeau/CEO
6501 Congress Avenue
BOCA RATON, FL 33847

~]

 
Ex Rel KHALID EVAN LOUIS, Khalid Evan Louis El
personally known to me or upon identification to be the
man whose name subscribed to the within instrument,

   

Seal;

( Le
flcvictick MWbalt4

NOTARY PUBLIC-STATE OF NEW YORK

ic: NO, 01MAS077596 ; awe
Notary Public : QUALIFIED IN KINGS COUNTY My commission

MY COMMISSION EXPIRES 06-12-20 72

 

expires °/YZ:

 
ATTACHMENT

UNITED STATES SUPREME COURT CASE

UNITED STATES v, TURNER’S HEIRS

 
 
 
  
   

EMPRESS VERDIACEE...

United States wa, Triener's Aeirs.

   

1, Theodore H. McCaleb, judge of the United Steies district court

for the district of Lovisiand, do hereby certify, thar Needler R. Jeu-

nings, who aubectibed the above certificate, is the clerk of ube said

court, end that full faith end credit ere due and ought to be given to

his sttestations a3 such, aod that the above ia io due form of law.
Given uoder my hand and aenl, this 15th day of Nov., A. D. 1845.

THEO. H. CALEB, feear]
oe oF

age.

 
    
      
      
    
    

Citation of Appeal.
The United States of America, to tbe Heirs of Henry Turner, greetings

You are bereby cited and adroonished to be and appear ata Su-
preme Court of the United States, to be holden at the city of Weshing-
ion on the first Monday of December next, pursuant to an order of ap-

led jo the clerk’s office of the disirict court of the United States
‘or the district of Louisiana, wherein the United Sites of Arnenca are

Hantg, and you are oppell to show cause, if soy there be, why
the judgment rendered against tne ssid_appellants, aod in your favor,
should nol be corrected, aod why epeedy justice st ould not ba done to
the parties ja thal behalf.

Witness the honorable Roger B. Taney, chief justice of tbe Supreme
Court of the United States, at New Orleans, ibis tovelfth day of Sep-
ternber, in the year of our Lord one thousand eight hundred amd forty-

eight.
THEO, BW. McCALEB,
my S. Judge.

 
    
    
       
     
      
         
           
          
      
     
   
    

Returned into court Oct. 20, 1848, -
ROB'T M. LUSHER, D'y Cflerk.
idarshal’s relurv.

Received September 13th, 1848, aad on the 26th just. served a cop

of the within citation of appeal on Prentiss & Praney, esqr., by bead:

ing the same to Prentiss, esq., in the city of New Orleana. Ret’d Oc-
tober 2Oib, 1549.

 
  
      
      
 

3. PRADOS, Jn.»
D'y UG. 8. Marshal.

 
    
 
  

Filed 4 December, 1648-

DANIEL MALDONADO
Notary Public, New York State NOTARY PUBLIC-STATE OF NEW YORK
No: RE726134009 NO. 01MA50749596

Queans ie di .
Expiration Baio 2027/0 Qualified in New York County QUALIFIED IN KINGS COUNTY
Commission Expires June 20, Z MY COMMIBBION EXPIRES 5-19-20 - 27

19.

Wwe /) 4H Hy af 19) Bonded Emani Pamela Taylor

Comnvasioner of Deeds 23-7369

 
 
 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

 

 

 

 

 

 

   

| } Emani Pamela Taylor Ab sill
hte } ) iff Ht 4A Bonded Notary Public, New York State DANIEL MALDONADO

Seited States vs. Turner's heirs.

the surveyor geuersl of said province, and annexed to plaintiffs’ petition
za exhibic °C,’ to wit, plat Ne. 1,00 the right bank of the river Ova.
chita, commencing or #anting Gye arpens below the mouth of the
bayou Chenitre au Tondre, till ixcesches the bayou Calumet, with the
depth necessary to complete or produce one hundred and farty thousacd
superticial arpeus. “The second plat, marked No. 2, on the leds bankc of
the same river Ouachils, to atari or begin two leagues below the From
Miro, at the point entled L’Aioe, tit] is tensbes the poovicie de Lee, with
the necessary depils ta cainplete or produce sixty thousand anpens
superficial, ‘The third plat, marked No. 3, to start in front ef the S47 Ou
dela Loutes,and from thence on aline runaing south sixty-Gee degress
east to the bayou Sier, which line the bayou Siar sod bayou Bacthelemy
and the Quacbitn bound ssid plat So. 3; and the plat No.4, 00 the
right beok of the Ouachita, to start ia trout af the cniratce of ha you
Barthelowy, runnieg down the river till it ceackes tbe bayou la Lowte;
which plas, Moa. 3 aod 4, with the corverpondiog or accemary depth,
ara ta complete eight thousand three huodred aad forty-four supe caja
arpens, aad added to the pists Nos. k and 2, form together the su pec
ficial total of wre handred and eight thousand three bundred aod fony-
four superficial arpens, equalso the fusegoing thirty leagues, et the rate
of two thousand five hundred toises of fathoms pee side for coach Feague.

Aod baring farther suisGed that said petitioners are the legal and ius
ooners, by tide ceguiarly derived frou she said Marquis de Maison
Rouge, of auch porioos of raid great 65 ore claimed oy them io their
ssid petition; and teing satitfied that gid graot waa aad is a good aod
valid grant from the Spanish government to the ead Marquis de Maison
Rouge, and that the same is provected by the teeny ode between the
United States and the Frenth cepudlic of the tbittecnts day of A pel
1803, aswell as by the lara of nations and the Cogsitauen aad laws
of the Onited States.

Now this coud, acting onder and by virtue he act of Coopress of
26th day, 1624, enmited *'An act enabling th claimants to lands with-
ix the limits cf the Stare of AMizeouri and Tetrtiory of Arkansas to io#
slilure proceedings to wy the validisy of Ubeir claima,’’ aud also ag act,
postnd on the lish day of June, 1 id, costed “Ag act to provide for
the adjustasent of land claims withia the States of Bissau, Arkansas,
aod Louisiana, and in thote ports of the Scatca of Nisssaippi sad Als-
tama south of the Sixt degree of north latiruite, and between the hlis-
tistippi aod Perdide rivers," doth order, adjudge, sad decree, and it is
hereby orlceed, adjudged ,and decreed, that the petitioners Sarah ‘Tur-
oer, Elita Taroer,Heary Tuener, aod Gearge W. Tumer, sre the trae
aod lawful oxners of, and have good tile against the United Suntes, the
defendanis,in aod tw all the ands ond Heredimmeuts claimed By then
in their raid petition; which lands are described os follows, ot Oo map oF
surrey eteciled onthe 27th March, 1520, by ome John Dinsmore, by
order of the aurveyar general of dhe, United States south of tha "Pes
pemee river, which map is marked exbibat A," to wit, tots number
four, Gye, mx, ond cine, bying om barb sides of sand river Chenchita, and

EMPRESS VERDIACEE...

Wey
Commissioner of Deed #: 3- No: RE726134009 NOTARY PUBLIC-STATE OF NEW YORK
Expiration Deswio) 209) 2 Qualified in New. York County .01MA5077596

 
    

Commission Expires June 2:

(1-H. Zo

 

QUALIFIED IN KINGS COUNTY
MY COMMISSION EXPIRES 05-12-29-2.

 

 
  

RETURN OF THE ANCIENT ONES...

 
 
  

Onsted Statex wa, Turner's Airs. “2237

within tracta Nos. oge and wo of anid gaat tod eurvey; ales iota Nos.
ten aod eleven on the west side of said elvar, and six hondred and thiz-
ty-two acres of tbat part of asid Jot ten which lies on exst side of nid
river, all withir: enid traces one aod two; also one oudivided fourth pan
of tracts three and four of said stant. ;

It is further ordered, adjudged, aod decreed, that in case esid lands
£0 claimed by said plainaffs in useir caid “tition, or say part or por-
tions thereof, shall Lave been cold by the United States, ar otherwise
disposed of, said plaintiffs shall be, and are hereby, auitherized to eater,

‘io any land office io the Siats of Louisiana, fa parcels conformable to
sectional divisions and subdivisions, a like quantily of public lands,
after the same shall bave been offered at public eale.

Jadgment rendeced and cigned June LSih, LBds.

(Signed) THEO. BH. McCALEB, farat]
&, S&S. -Sudge.

, Aod eferwards, to wit, on the 22d of June, A. D. 1949, the follow-
ing motion for, aad order of, appeal were entered and filed of record:

Order of appeal,

       
          
     
   
    
    
      
      
    
   
    
    

ve.

‘Tat Oniree Staves.

io the district court.ef the Uniied States, for the disistet of Louisiana,
Prescot, the honorable Theodore B- MeCaleb, judge.

Mey term, 1543.—-Thursday, 224 June, 1649.

On mation of Thomas 7. Durant, attorney of the United Ststis for
the district of Louisiana, it ie ordered by the court that 20 appeal ia
ibis case be allowed cto the Supreme Couct of the United Sules. at
Washiagion, returnable to the next succeeding term thereof.

Office of the clerk of the Uniced States district coort for the dinrict of
Lootmiansa.

3, Needle: R. Jennings, clerk of the above entitled court, do hereby
certify, that the foregoing.one hundred and sixty-seven pages, together
with the two plats of survey, one (exhibit A) inserted between pages
100 nod 101, aad the other between pages 109 and 109, form a tac,
foitbfot, and correct tranecripe of all the proceedings, process, pleadings,
documents, and other matters on file aed of record in nm certain case in
chancery, wherein the Heirs of Heary Turmer are plaind@s, and the
Wnited Suttes of America are defendants, No. 32 of the docket of land
tases of the said cour,

fa tezimony whereof I have bereunto sat my band aod caused to be
affixed the seal of the said court, at the city of New Orlenos,.
this Sfiecath day of November, A. D. 1849, ond of the inde-
pendence of the United Ststes of America the seventy third

yenr.
. N. R. JENNINGS, Crerk.

Torsern's Hers ¢

  
     
       
    
      
 
      
            
       
   

 

 
       
      
       
     
 
 

{anac.}

  
     
  

     

   
 

Emani Pamela Taylor + Stat DANIEL MALDONADO Mh fh q
- Bonded Notary Public, New York Stale oray PUBLIC-STATE,OF NEW YORK
Twuana N. MELO No: RE726134009 NO. 91 watosbean
Corea toon Geary Quatified in New York County QUALIFIED IN KINGS COUNTY

Expiration Data: 209| Commission Expires June 20, a MY COMMISSION EXPIRES 06-12-20°25

[| 19.2014
THE GRANT

tbe Haris de Caradelet, knight 4 fhe oder od’ Ft.
fe rachel wih ato the ery arity, Eevee mijest. 0 carelut yaaminative ‘of the Feermiine dec:
fae praise AALS, rr
BBs iijectes of moops ee She uile te leat sub Carnal, ecenieg aie Fe pia
Fot ayeiaeh oe i itas sere deat ter ose ase a af oe ater af Fotety etal Hat the “ne
& + tig be coekonee|s and, foe thal po ig
see iakd i laske Po ies by a nant nf nee eat Poston rept
vauiler a get Jtth, 174, aa dein toreatmer fae DL Ne hk,
ature, a Goubt reaper Cucr fareaiins ot mew q ede. (eas*tatien}
wale whe way ctere be uk tet tRevoaelvea waded
"Nee Bs vfor the eatabiabweacerte chim cra: raver ot parece iy cert n
vere ‘Dotty dee KA in fs = Baty a ef te lee sessed Basle uf bacal ve neeworted an thease pinta ad
ue ore ed io ter gan suneoel te the a ane the pls aa | isl ath venauion, Sehneh xe * antain
teieanent, wiki che Tinite sd Leundacves jy we The cee ’ rhe T tek #1, 9a be.
with og sppeubation, by the tureeyur genteel, (wa [hype WLk in GF, Oo Se Dae Rag Rept

(ie eat of tte Bara dela Ghesvicce au Coad
Cartes s(and govtructed for by the sod Rat pomeditees aad thence desceuding tte Baynes tak nicl, seth q
palate: cordracted fur be the adel Mlaigate de “4,” re Sind weplh 1 camplele one hutdren zy Forty
sufi Rouge; ani that it may it all tires sland ser. a thoosend meperheeal arpewdy the deact erarked Ne. 4.8
Bre the present, sigerd wyus esr kad, scaled with me the left ba of the sane reer, gemspienzing twy le,
eral al aims, anu countersigned by Uae wadlerrrition ho jel Pavt Mis and at the ented t
Qutary cometary of war and seeretiry af hi, Mazgusy ® ue byline tho Fee Laine, an cn.

far thas coromanelanc 7 general, Wiss Geloata, die Nena cart heeding Aepth te ae yd ceenly cans .

tl te EE ae MON DE CAROKDELET, progeny arpenige Unt tract muched Mn ah (0 2 taken fy

Anoauas Lares Aswmte rain aC aha t Biyoy Lauive, aittonce ana tine sasth

' Th alegeess Gu die qari ds Tee de Jaar, which Hine, bo Ore

Nore That. i= confonnny with Wis coatrel, the eth fie Lis ai fh ay aye dh Hertel eeur, and the f 4

Abu quis de Mayiwan Nloaee by ahet tialinit ef metab! the fe hen a w palate least jy ie ken bef fof
sty Atmericaus ri the lols sheludrd in bon grains, Bt net “ef Varteiemy, * hake he

TRE HARUN DECARGSBELET, Bite wt bar ‘wicke cage’ Sit a

Cin thee oth of Angust, $20, Sten Gilbert Lent), Tee ee see sh gan tip meant iy of etl
aval Doe} Mansel Gutvatrs Astuiter, Spent Obie cra Th pene, ishich, al Scel be the tne first drvets, upericial taut
is ripe Larmanas gga corutealy, (Reve Lecce a two tied ao cd Gwsasod tyne buns
mpctially With the (rites fie prupos 4 te ad canine fry! - anid, hiya dupes

the 34th Slecersber, 1862, the ahbve anil ‘ihirty cy the rele af Two deen i
ins indice the areelura of the act of “Eva rea of a Ss,  hatehred toes alee ade of & Jeagee, the lend mea
fiat sé02, by thew 7: et ple eed thi

era: ga clay of i) eae " ea cst
phrsacad; us wis text

thet vin yet 181%, a} nave, uot excending »

gue WEE, Were contirend accmallingly. The paz.

sent claim, on acomant of ids magnitude, ercladed

By the act of 2th April, 1526, application, that iH wigir,

tee caofuenesl, was ee o the nent aueteeding Ceasttns

hb ww hed oimedtalén Sf the Heainr
af eee reported oe tevor of the petition, ace, tod,
the 100) of Fe ~ BIT preesslell 8 balt egistirn,

the fille 4 the 1 is de Maison Heuge, Te:
a was ned Gen hone and, voted ihe Tresent be
wen, the attentoh ef Cangroas hea sot been called tu ah;

 

 

(fae _ = - wi RNTETRTALDONADO
Eman! Pamela Taylor NOTARY PUBLIC-STATE OF NEW YO
‘ NO, 01MAS077
SUA, shodoe M/13]7@ Pontes Notary Publ, New York State QUALIFIEDIN KINGS COUNTY
Commissioner onto Deeds 0: :
jeans Counly 299) aD Qualified in New York Count

  
 

 

114. 30 Expires June

UL-17. 304,

y

Wh
      

eotr in the province. Beins well anderstood that the No. 3.—Claims to Land in phe Count Baha
land which my be inclufed ig theabdnye, either by tile ut val Washite

 

 

   
      
     
     
 
  

 

   
        
    

 

 

 

 

 

 

 
 

 

 
  
 
  

ia fur or eerees of contemron, are not to be = Beporied Repivtie’s by wtom! Original Quan. | Natur andl i
cminted in computing the preceding thirty leaguess on number. | numbar.| etsiened. prop'r on tty fdate oftinie’
the contrary, Une Marquis e- Maison Rouge Promises ta . slaim't. iclom'dt or eltien, [5
be of no detriment ta thy ectilers occupying previously -—=—-—~—{—=— |. — -
any part nf the tnd, but will maintain anid support thee 3 & :
in iheis mizhta, in consideration that, (UP te sited thirty : Z a i
leagues shalt suffer any dimincdon gu’ account of pres = a rh
aes been nis, the tarauis de Afainwn Rowse has the by ag 5 5 f
Debh, a are Wa ft objection 13 SUpelying the ‘ 2 aad le =
efcleney in any ather part wlitre the ied’ meant, ie iW a ae ° Se e.
And, Unit it may ea appear, © give this, by order af the 5 z £4
ifevursiar zener, Barn de Carandelety’ all whieh T Ss 8 = , 5
;eertily. : —4
. CARLOS TRUDEAU, he. No. 16. The unrlersigned Casnmissioners hare ¢oui~
New Oncrans, fue if, (797. paver the lecuinentz, tile Bled in‘ this claim with the

  
 
 

trunstation of them in pu @7, 08 andl 69, of the apretin
‘The foregoing is the substance of the pyres verbal lix te the hinnk entitled “Sand Laws, &c.,” and find the
{certificate} of the aurveyur general, aubjuined ta the “idl translation to be correct, so far as it Roos: “The cer-
ola (Of which that an the other side tem cope) filed in BBcaie oF hearse aateagay tha serge peneral has
ft ‘ : : , ; i As plat, Aol Appeariag in faid book a tansla~
Rea of Lanis Bontigny, holding under Moise tien of that dacumnane, tnacther ith A cnpy of the plat,
‘Laxo Ocrice, Orerovnas, 1th Au t, IBIS, is transmitted for the further elucidation af the claim”

' » Lb, CHACHIRE, No oral or other testimony haa been adduced before the

-. Lranslator to the Board of Commisrignery, board to establish the occuptony of any part of these
Attest ot tee grantee wah tas Soo gcomplanes Span the pare
rondideme epala n-
L. Posse, Glerkef the Bourd, Poa Ereee bit Geithcater under date of the Sth August,

: . / ‘, 4 é emt L-conand aod Manoel Armires
fancier fe PETES RESO Oe Utalathaal pic pyt ts of eee
the weaters district o Orlesna, dated the 142) Degem> “sy peak the Com hare tes, ave fo rater. the 24th
et, 1812; upd that the plat attached hereta ise copy of eat the intorlactory part of the book, entitled “Land
coeeitt dltached ba the said report ‘Phe original papers, Laws,” test na jeatent few iseyed on tie claim inder con-
int in pasha 67, 68, anu 69, af the ented Lane aidmraton. With preatdelerence for that authority, the
Way ACG Bot in this ofice. Jost afELos.’ undersigacd copurgasionera carcot bat be of opinion that
Qawenas Vann Orries, 12¢h Duenber, 1ess Bs. . Teas Boller date af the 20th of Tuae, 3792, Is
al ; 7 , ' aM

   
         
    
     
    
       
     
      
         
          
   
    
 

a piteot, Cor whit was urialip, in Loseslana denomi-
hated a title in farm} teansferring to the Marcia dg
Ne. 2, Masson Rouge the B #, in as fall aude * Ranner
, ; we AA fonds were usually genre Ft © Spans Verh
Dan Gitbert Leonard, W accea han Be em [atts subject, however, to the conditions sGpulafed in
G ohraley ad a D ektncinn whe at treasurer par his contract with the Government. (The plat of serves
ranaaler. i aad chests of thea province of Louis. %20¥2 referred to will be found eubjoined to this ecpart,
lana: ‘ ‘

   
    
     
       
 
     
 

. . . . Gentnas Lano Orricr,
We certify that the bya foregoing copies areconforma- certify that the foregcing is a true copy fram the re-
ble ta the anginala which remain in he archives of tha port of the Land Commissinaers of the western district
outry of ute raya! dumaing ugder our'charge, and that of Orleans, dated the 14th December, 1SE2, and that the
the contractor, the Marqguin dé Maizan Range, complied above clan, with others marked B, are’ the seconal
Peneually wiih the terms which he proposed in the said class, comprising claitas which, thaugh not embraced by

preract; and, that this may be made manifest, conforma i of the asid acts, guzht, ner rtheloas, in tf |
biy to the order aborr inserted of this intendane general, eingraapans of the atid acts, aught, heve eee

f inion of the Corminaioners, to be confirmed 36 con -
TEP" the present in New Ocleans, the Sth Ars, farrnity with tho laws, usages, aod customs of the Spanish

. . OW : ,
GU.RERT LEONARD, Gor ecumeat Vitness my hand, this ctl; of December

ANUEL RO . IOStAH MEIGS,
MANUEL ABBUBEZ | Convnismoner of the General Land Office.
CLAIMS WEAaT OF,2RARL RIVER.

   
            
         
         
 
          
   
 
  

 

ZY)

    

       

Taylor OC
Wy 2 Emani Pamela T ork State DANIEL MALDONADO Wee
Lar Cre [1 df ZA) wt , NOTARY PUBL Cor aT e NEW YORK
Twuana N. Jdnivteg {31/4 é + RE726134009
Commisaloner of boede 4-728 4 usted R New York County NO. 01MA5077596

Queens coun

: QUALIFIED IN KINGS COUNTY
Expiration Date: poo1® Commies s June 20 a OMMISSION EXPIRES 05-12-2027
ALC?
ATTACHMENT:

United States District Court
COMPANION CASE

U.S. v. Jacques Leeds

 
 

NOTICE OF RALGNMENT formation) ——__ @ Fora tia sta, top. 1e8y
ARsc1/76-0196 } —_ :
Sst OE Mutteh States Bistrict Court
| FOR THR
DISTRICT OF MARYT.AND

 

\

UNITED STATES OF AMERICA

 

 

   
  
    

 

 

 

v.
No. Y-76~083 Criminal
JACQUES LEEDS ne me
TAKE NOTICE that the above-entitled case has been set for arraignment ad
Baltimore, on August 2 : 1876 , at «10:00 a.m.
caicce Judge Joseph a, Young, in the o. gs. Courthouse, lll W. Calvert
#t., AND THE PRESENCE OF DEFENDANT rs ORDERED.
Tate July 29° |.1976 PAUL R. SCHLITS _.
Clerk,
By Seorge G. Broce, ITt .
: Deputy Clerk.
Te vacques Leeds
2356 Gatehouse Drive
Saltimore, Maryland 21207
Leslie L. Gladstone, Esg-
i500 Tower Building
Baltimore, Maryland 21202 '
ry oe 7 :
ue DEFENDANT PRE
Prob. ;
ce COUNSEL Pretrial Servicas
SA William Miller, D=x
Ol SLTETY File
Lip
Deouty Clerk.

   

     
  

134009 panier uarnonado //1/9
STS ual t nNow York County, NOTARY PUBLIC-STATE OF NEW
nn TY
tle Commission Expires June 20, QUALIFIED IN KINGS COUN

it (7.wia MY COMMISSION EXPIRES 05-12-20 -2
' t A
 

 

 

 

 

? _ 5 (

2 ro a:
, Ca Poem tn 2

qWatver of Indictment | aes |

- +

| me, With Sixties Bistrict Court

 

Jacques ‘Leeds, tha above named defendant, who is accused o

Possession of Marijuana, Title 21, U. S- Code, section. 546:

   
  
 

4 5. ‘
being advised of the nature of the charge and of his rights, hereby waives in open court & apeen tion
wie
On Orgs of hy =

 

 

we Tue

 

 

 

SY 5
No: RE726134009 NOTARY-PUBLIC-STATE-OF-NEW-YORK-
Cuaiified in New York County “NO. 01MA5077696
Commission Expires June. 20, QUALIFIED IN KINGS COUNTY

it (3 WA MY COMMISSION EXPIRES 05-12-20. 25

    

 
   

Cover

(hited States of Anerics

Ordriret aa, fo 16-083
Vas
alias Jack a
SDE Fon nroesest

‘ttornay for the State and nistetct ae vary
hereby timisses the  . tna . Land
—~-tha_above-captioned  serentane,

v information Siied.

  
    

Jater Sertember 29,

caiatned REE a Coir yc NOTARY. PUBLIG-STATE-OF-NEW YOAK
20, 24

NO. 01MA6077596
QUALIFIED IN KINGS COUNTY

Slomexpires June
fh 13,00 4 MY COMMISSION EXPIRES 05-1 2-20°23

 
  

IH THN ONTTED- STATES DISTAICE COURT (J)
UNITED STATES GF AMERICA ‘
v8. * Criminal #'y-76003 |
JACQUES LEEDB | . | ——
* * a * 2 * te. * * *. * x * * *
Co - MORTON go DIperss

How comes Jacques Leeda, by teslia L. Gladstone, Geurt
appointed counsel, and hereby moves this Honarable Conxt! to aisnisa
Criminal # Y=-76-083 and for reasons states: —
y~"ghe Lith, Mth and 15th Ameniments to the United States \
Constitution were naver properly ratified and ao not reflect the

 
 
 
 
 
  
  
  
 
 
 
 
  
 
 
 
 
 
   
    
  
 
 

Se

provisions of tha original Thirtaanth Amandment with twanty sectlorgs.
oe haa a

WHEREFORE, Jacques Leeds prays thia Honorable Court dismiss
Criminal, # ¥-76-083 and ddclare the rights of Moorish Americans

acrosa the country.

PONTS AND AUTEORTETES
According to all scientific and historical recoris, thera

ia no "Negro", "black", or “colored” race in the buman family of i
peoples and nations. In order ta obtain tha truth concerhing the

 

origin of the so-called “black people of America, ona must returo
to the year 990 A.D. when the Moorish slave-tradeara exchanged
darkskinnad Moore for tha Lightear<skinned Moors. who had bean
captured by a Portuguese advenhurer. The dark-skinned Moorish
bondamen and pondemaids ware branded by the Portuguese and Spanish
with names from thedz Buropean (Bomnce) Languages which allude to
tlavery. Thos the tearm “nagro“"~derived from thea Latin word “niger,
meaning “black” - and several variations of it came inte dees for
this deqradad purpose not oniy in the Therian Peninsular, fat also
in othar parts of Surope. Over the canteries, this tern ted
to "“blacka moor“ te “black” to “nagra”.

   

from “negro Moor" (Sae

  

 

 

r PUDONG, NEW _ NOTARY PUBLIC-STATE OF NEW YORK
.. Nos RE726134009.......-- “ NOTOTMASO77596. >
Qualified in New York County QUALIFIED IN KINGS COUNTY
20D Commission Expires June 20, al MY BOMMISSION EXPIRES 0B. 12-70-27

(I. (3,704

    

 
 

 
 

 

 

Horace Grealay, Tha Amaricen Contlist, published in 1965 and George "
Bancroft, History of sha United States of America published in 1asq,. 1°" *

Tha werd “black” and all of its variations in all languages mere
have always connoted avil, alsary and death, _Moraqver, the, cont west
jequally inappropriate term “colored* implies that tha individual
| described aaa been painted, varnished, stained or dyad. “Affco" ox
q"African" ara terms which arose from the Zurcpean rams “Africa®"
branded upon that continent by the anc - it Boming in honor of
the Roman general Sctpio Africanus following his conquest & the
Moorish City of Carthaga. Clearly, none of these mianonars—"Wagro,
“black”, “aglozed“ or "Afriean"can: be legitimately appliad- te aby
people of thea human. family because anes exprassions not only fai
to accurately dasignate tha trua Race and National Origin of tha
People deseribed but also degrade such Beople to tha lavel of
{ sub-buman existences, In particular, sinca the so-called "bLacicé
; folks of the United dtates wera, in fact, Moors in $96 3.D., they
must be, thersfora, Moors in 1976 A.D. Thasa Moora are dencendan
jaf the ancient Mosbites, who inhabited fhe north-vestarn and south
western sharas of tha land quropeans call "Africa* but whosa true
name is "Amexen. *

fhe land ‘Amaxem’ extends across the graat Atlantis along th
aid Moorish trade rdute degined by the 36 degres 30‘ parallel to
the land known today as “orth, Central and south America*~the old
Moroccan Supire. As deacendantes of Moroccans born in America,
‘“@ ara tha kroe and historically—varified ‘corish-American heirs
te land whare the United states of America has been astablished.

Although twenty Moorish Sheiks and Sheikesaes vera brought
to Jamestown in 1620 in a Dutch man-of-war hearing spaniah

 

 

 

q

individual names (a9 well ag the genaral tern “Negro"} forced

 

upon them by the Spanish glave-maters from whon tha Dutch
commandeered these bondsman, unbound Moors had inhabited and
} civilized the Wastarn Hemisnhera for canturias Defora tophar

 

 

 

“eae | Columbus supposedty “discovared” a sart of tha world for & op

. :
|

 

 

os |

 

       
  

BLIC-STATE OF NEW YORK

   

U
ed Notary Public, New York State _NoTary ew o1mas07 7896"
No: RET2E13009 QUALIFIEDINKINGSCOUNTY
: Qualified in New York County ay CRRA CMPIABBOB-19-20 22
Expiration Oxie:3/) 20:2, ¢) Commission Eoies June 20,

tl (9 44
 

(3)
that had never been lost.to ‘he Auiatic ceoplaa. (untortunately, ,

thasa Moora az tha Wast engaged in an axtansive slave crade in
human property of all races with these Moors of the Zaat). FE was

oe

thease Moors of tha West who, with tha support of the Sultan ag
Maroceeo, nalped win ‘he zavolutiasary War against the yoke of
Graat Britian for tha Thirteen Colaaies and wha assisted tha

Se bT artes

| negotiation of ths 1786 treaty between Morocco and the United

states. More importantly, mea of Moorish descent somporised the

majority at the Canstitutional Convention in 1727.

tn wreiting thea Constitution, thea minds of thasa men were
drawn ta tha work of tha 1776 Cantinental Cangress which ‘produced
the Declaration of Indagendence declaring all men of all races
and nationalities free and equal, 2a wall as the iiberty Hell,
¥ hearing the inseciption of Lavitieus 25:10 hy which Liherty ia to
4 oe preelaimed theoughout the land and al]. man ara to ba returned De
§ og thedxs cightful land and possassicone. This Mosaic Law is the
wey to Siblical scripture concerning slavery {Exodus 21:23, Lavkticps

eR Ebina Leica ks

23444 Deuteronomy 19:12-18) whereby human beings ara Aever slaves
tyyt bound, free man and women who mst be released after six veers}
labor atid generonsly compensated at doubla the cate of 4a hired
servant. Accordingly, undex tha provision of Article TL, gection
3, tha Constipution gave the slava interests of tha country 20
wears to cid themselves of this degradation. As indicated ay tha

 

aritings of Gearge Washington and Abraham tinesin, this *1808*

" alausa” was ratified as part of the Constitution with the
anderstanding among all the people of the ¥ation that noma honda
was to be etadieaked hy that year. ‘Tragically, a conspiracy noad.
among Moorigh and European silava-holdars raaping huge phofits ,
trom slavery to axtend tha institution indefinitely. Through
jeceit, subterfuge, bribery, extortion, blacksail, surdar .

et HWS en wat,

t *
| and creason, these conaptrators controlled the Vongreas land ' wee
thereby maintained thelr system- This conspiracy wausad the Civil

|

"AEST

 

q i
oak |
caer |

 

 

     
 

Liha 7 5 Qj . .

‘ fj . NO. 01MA5077596
No: RE726134009 ane ene ecouNTy—
Qualified in New York County hv crs © OTE ers are 2B

rite Bates 2032) Commission Expires June 20,

  
 

 
«4)
| (See John A. togan, The Great Chnspizacy, published in 1486 and
jdadiested to all the young mon of America.) Yer it was Abrahaq
{tdncola who called the attention of the Nation back to the tras

{intentions of the ounding Fathers, both Mvorish and Buropean,

 

I
jis Executive Will for the ourpose af solving the so-called "Nsqro, |
black" problem is expressed in tha following documanitss b.*

Le Taitial mnancipation Prodlasation of September pe

2. Anaual, Addvese before Congress = Decesber 1, 1862
3. Second Emancipation Proclamation of Jancary 1, 1863

4. Proolamtion af of Amnesty and lsconstroction dated
Decenbear &, 1863 .

5. Proposed Resolntion to Congress dated February 5, 1963

¥ollowing the assassination of Lincoln, President Andrew
Johnson adhered ta the policies of kis predecessor as indicated in
Johnson's Proclamation on Amnesty of May, 1965.

the Ravical Republicans, led by thaddeus Stevens in the
House of Representatives and Charles Sumer in the genaba oo
attempted to hinder Lincoln's plans and ta severely punish the a
South for rebelling against thea Unica. fo accomplish ‘these ends,
the nadicals atteapted to incorporate a Thirteenth Amenienant (with
tea. seatious) to the Constitution to prevent former
fron ceceiving cospengation fer their conftiacated property.
However, through the influence of Lincaln in the Congrpas, this as
amendaent was replaced by a Thirteenth Amendment with Twenty Sectiias [2
vhich was gassed by both houses of Congress, and signed by:
on February 1, 1865. But following the Fresidential
thera arose amoog the Radical Republicans a “Great Conspiracy" to
contime their vendetta against the south by trescherously and .
illegally reculling the Thirtesnth Amendment with two dections
and forming its ratification by the Sortherm and Western States,
(he Joutharn States have never ratified it.) In addikion, by
manipulating the former bondsmen of tha Sation, both the :sducgtec,
To such as @redexick Douglass, as vall as the “uneducated", thase

 

   
    
 

 

 

 

3/4
NOTARY PUBLIC- -STATE OF NEW YORK

ip st Uff Ff. No: RE726134009 - ~WOCOt MA5077696-
‘wuang/t. Janvier MWh We Qualified in New York County QUALIFIED IN KINGS COUNTY
Commissionef of Deeds #: 3-7353 Commisst June 20, — bY GOMANURRION BXPIRES 06-12-20 2g

ecto 2002 ita

     

   

 
 

at

|nadicata duvieed cha Lith and? 1SkaAbandwants in an attempt to cover ee
up their pict. ‘tha 14th Amandoent, in particular, Jamies the right

ov compensation for condiscated property an guaranteed in the
Sth Amendmant, which haa aever been repealed ar wdified in any
lway. Thia gave Lith Amendment attempta ta wake citizens of people
(so-called “Negroas") who hava not bean édugated cq sha trues facts
of their baritaga and who have never legally proclaimed their
tens free ancastral nanes, race, ationality and religion as is
required. of 221 foreign imeigrants to vida county ‘onder the
provisidns of tha Laws of naturalization. * ,

When the so~ealled Southern “whites“ veaisted the. antorcement
fof the 13th (with twa sections), 1éth and 1sth Amendments via the ;
Civil Rights Act cf 1673, the issue was taken to the Suprema ob
Court in 1883. Sendecing the majority opinion, tustice ‘axadley
clearly ruled that the amendments had no power to tee the
rights of the so-called “Nagro"-rights which Chief Jus ce Taney hdd | 7
said, in tha Dred Scott case, no “white* min was bound do respect. ne
Yet due to thei: brainwashed Level of thinking, tha 30
“black” folks continued to believe that thay were citizens andex

TS ier

tha L4th Amendment. This miseoncaption has persiated ta this vary |
day as a result of pacifiers such as the 1954 Supreme Cobre
integration decision. |

Tha first man to Legally move to cesurrect the 13
Amendment with Twenty sections and the Executive {Fill of | tdncata
for theis eventual enforcement in tha Pedaral government |was
Grand gheik Aicherdson Single-Bi. Born in gouth careling in i9to,
he was Ehe first so~called "Afxo-~American" ta throw ott tha
shackles of Neqroism by being tha Hirst man to ragister ddith tha
pederal Government as a descendant of Yeroceans born in aparica.
With tha approval of Genarals Hershey, London, Schwarts apd athers'
af Yational Headquarters, Selectiva Service System, ha oshab lished a }

 

{ system known as the Moorish National Sureau of Vitol Stathstics

 

 
     

 
  

yh sacwiet No: RE726134009 NOTARY PUBLIC-STATE mew OR /
nerof Deeds #3-7353 Qualified In New York core oe NO. 01MA8077596

ero

Queens Coun Commission Expires June 20, QUALIFIED IN KINGS COUNTY

Expiration Dateig/) 2032 9° lino HY HAMMIRRIGN EXPIRES O5-12-20- 27
‘|

       

 

 
(o)

jancording to ais axampla. ‘ALL citizens mat, thereby declare
[ehaix true Sationality, Raca, Religion, and National origin exactly
jaa Coreige lmmigrancea ire sq reqnired. (Sea Satinnal Archives pile
No, 5=39, Record Group Mo. 147.) BEI site es

The only permanent solutions to the “race” problem in America
jis the completa implensntation of Lincoln's Exeautive Will and the

 

13th Amendment with ‘Twenty Sections the essence of which can ba NN

j sumemriaed as following: Efameete
1. COMPERSATION.—the compensation of the descendants of fag oe
siavu-holdars for theix confiscated bnuan property Ft 7

] (a sum pramently totaling $229 Billion) as well as ere
Poon the compensation of the Moors for their sarvica 8
rendered during their decades of servitaie.
NATOURALTZATION — tha registration of all Moors into
tha Moorish Yational Gureau of Vital Statistics

and all veatigas of “Negro-ism" to the European

people: legally proclaia their true Free National
Nanas, Race, Wationality and Religion; and be: ‘
officially declared citizens of the United states

i by the federal Govarnnent.
COLONTZATION-~ tha colonization of Moors on hate own ir |
land between the Alleghany and Bocky Hountaina, which beet
Lincoln called the “Egypt of the West." ve
The Sation ia oresantiy 105 yeara late in aradioasating this

nd
*.

 

 

4 Ee
tad
*.

 

"Naqro* that has heen properly deseribed as a EAST.
gana beast has khreatened the well-being of wanking for
of years by bis determination ta disobey Divina baw. (8
Charles Cargoll, The Neuro, 4 Beash Or In The Duaga Of G
published in 1900.)

Yo sid the world of this manance for perpetuity,

4 sheik Richardson Dingla-zZh is the man of the hour, de

 

sernggied for years to raise nis jeupie from the gutter of

 

 

.

 
 
  

: VEL,

         
   
  

  

Not RE726134009 NOTARY. PUBLIC-STATE OF NEW YORK
_ WF ! g oe =O OTMABOT 7696
- a “Twusnia ff danvier WAH: 12 Qualified in New York County QUALIFIED IN KINGS COUNTY

Commissioner Deeds # 3-7953 Commission Expires June 20, 4 MY COMMIASION EXPIRES 05-12-20 «23
Expiration Date:3/; 202) > Hf. [4 14
3)

mentality according to the law, Suk his efforts havea bean
consistently hindered by such arganization as NAACP, SCIC, CORE,
, S30C, ete, as wall as various confused elemants of the Meorish
Seienca Temple of Amarica-all of whow are totally ignorant of tha
iaw despite his continuing andaavors ts educate their leaders wha

 

are’ reluctant to Learn.
We are aware that Fredarick Douglass sold cut his own people t
by denying the Lincoln Reconstruction Plan President Andrew Johnacd lv ou...
‘offered the freed “slaves” ia February 1866, wa are also vall an
aware that the senbera af the so-called "Black Caucus“ who wera
trying’ to impeach President Mixon as menbexrs. of the-House
gudicLary Committee had ng legal ight to be a part of those
proceadinga bacause they are net citizens of the United Statas.
Under the Constitution they are confiscated human property for ji
which no compensation has been paid. {

 

pee

   

Andrew Hadding, Sssiatant U.g. Attorn
Baltimore, Maryland, 21202.

6
*

t
|
|

 

 

. ASE
Tah Are
1 es pee

PR Pe

 

 

      
  

oe NO O1MA5077596-—-—————
* QUALIFIED IN KINGS COUNTY:
AY GOMMISSION BXPIMRROB-12-20 ~ 2

   

 

Commissionar of Deeds #: 3-7353

Ene SOY oo, We |.

     

 
ATTACHMENT:

GeoDetic Survey
Sovereign Trust Record
of
Ancient
American Moor

Land Title

 
Additional Gertificaie (748.6 786) ee _
Certificate of Registration | F ORM T X.

Nondramat
This Certificate issued under the seal of the Copyright , UNITED STATES SOPYRI ar “OFFICE
Office in accordance with title 17, United States Cade, Xu 4-123-633

attests that registration has been made for the work OEE

identified below. The information on this certificate has
hey A y 7 EFFECTIVE DATE OF Sn
whA 3 om

been made a part of the Copyright Office records.
Acting an States Register of Copyrights and Director |

 

 

DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.

 

TITLE OF THIS WORK ¥
¢ , y*
'g ; 1 q Hh . :
he ( BNGEULEO Lt of Bk MMootrtfs Fa MIN 2ME) AZINE sedtais
PREVIGUS.QR ALTERNA FIyE ES ¥ ‘ ,
Dy ATTEN 2 Menrseh- Acryl bile
Pun Tian AS A CONTRIB e this work was published as 2 contribution te a periodical, serial, or collection, give information about the

collective work in which the contribution appeared. Title of Collective Work ¥

 

Mf published in a periodical or serial give: Volume ¥ Number ¥ Isaue Dale ¥ On Fages ¥

NAME OF OR ¥ DATES OF BIRTH AND DEATH
Year Bon ¥ Year Died ¥

   
 

 

 
     
 
  

Wi WAS THIS AUTHOR’S CONTRIBUTION TO

 

“work made for hire"? » THE WORK tthe answer to sitar
tJ Yes, On} Citizen zen o Meath, Anonymous? Ch¥es Wa No.. “yaq; ane
wie a Domiciled i (aa Pid il. re sdLw (ves mfo” inamictons.

 
 

 

 

 

 

Under the law, DATES OF 5 TH AND D¥ATH
weak mad, b Ma TH ea
tor bire* le
* Hy th
oriloyes. Net Wasthis contribution tothe worka  AUTHOR’S NATIONALITY OR DOMICILE WAS THIS AUTHOR'S CONTRIBUTION TO
ae a ployee “work made for hire"? Hame of Country THE WORK al ts thoes wovetons i
906 inginc-
tioria}. For any 2 Yes on{ Citizen of Be Anonymous? OC¥es FI] No =vag" soa dotadled
part of this ONo Domiciled int Pseudonymous? Cl ¥es Ci No  !nstwotlons.
wor jail was

 

‘made for hire’ «= NATURE OF AUTHORSHIP Briefly describe nature of material created by this author in which copytight is aimed. |
check "¥es* in

 

 

 

 

 

 

 

 

the apace . |
iene el NAME OF AUTHOR ¥ DATES OF BIRTH AND DEATH -
_{or other Year Born ¥ Year Died ¥
“person for .

whom tha work - Was this contribution tothe worka AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR'S CONTRIBUTION TO
aacAulhor’ of “work made for hire”? Name of Country . THE WORK Ifthe answer to ether
that bart, and CO Yes on{ Citizen of & Anonymous? 2 Yes ey No Fane questions is
space tar dates C) No Domiciled in Pseudonymous?__F1 Yes_ 1 Na Ingtructions.
albith and ==“ NATURE OF AUTHORSHIP. Briefly describe nature of materia) created by this author in which copyright isclaimed. ¥

we WORK WAS COMPLETED. OF THIS DATE AND NATION OF FIRST PUBLICATION OFTHIS PARTICULAR WORK

‘Ths information
a a meee ifarmaton Ly Aaa this infonmetion §=Month> Deyp Year ye |
ad Nation
COPYRIGHT CLAIMANT(S) Ni sot be iveneven if the claimant isthesameas{  APPLIGATION RECEIVED
the author given in space 2. ¥ “Wier a erek- re /&- -O
a ie ONE DEPOSIT RECENES

belore completing 3 $f: gS TWO DEPOSITS RECEIVED
this apace, , Sita fei Af +4 i? r¥ =

TRANSFER te coed cated Gre) different fim the atithor(s) named in 8

space 2, give. brief statement of how the claimant(s} obtained ownership of the copyright. ¥ 25 FUNDS RECEIVED

MORE ON BACK pb + Compiete all applicable spaces (numbers §-3) on ha reverse side of this page. DO NOT WRITE HEAE

wo « See dotalled instructions. © Sign the form at kine 8.

Page 1 of PaQES
el
EXAMINED BY ‘sl FORM TX
CHECK BY Vv

 

 

FOR
CORRESPONDENCE COPYRIGHT
Yes OFFICE
USE
ONLY

 

DO NOT WRITE ABOVE THIS LINE. JF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
PREVIOUS REGISTRATION Has registration for this work, or for an earlier version of this work, already been made in the Copyright Office?
Cl Ves lo. your answer is “Yes,’ why is another registration being sought? (Check appropriate box.) ¥
a, (3 This is the first published edition of a work previously registered in unpublished form.
». 0 This is the first application submitted by this author as copyright claimant.
c. [i This is a changed version of the work, as shown by space 6 on this application.
If your answer is “Yes,” give: Previous Regisiration Number > Year of Registration »

 

 

DERIVATIVE WORK OR COMPILATION

 

 

 

 

 

  
 
  
    
    
       
  

tify any preexisting work or works that this work is based on or incorporates. ¥ a
See Instuctions
betore oy
Material Added to This Work Give a brief, general statement of the material that has been added to this work and in which copyrightis claimed. ¥ b space.
DEPOSIF ACCOUNT If the registration fee is to be chaeged to a Deposit Account established in the Copyright Office, give name and number of Account,
Name ¥ Account Number ¥ a 7
CORRESPONDENCE Give eM: to which ae about this application should besent. Name/Address/Apt/City/State/ZIP ¥ b
3 1 ff; j

}

Sette

Area code and daytime telephone
Email >

ey
Gakbuteal has
"14709 CTE)

 

CERTIFICATION® |; the undersigned, hereby certify that J am the
Check only one »

of the work identified in this application and that the staternents made
by me in this application are correct to the best of my knowledge.

Typed or printed n and date ¥ If this application a date of publication in space 3, do not sign and submit it before that date.
. / BAS Pe) Date» 1/od }
: “ LZ ~ ;
7 Es

 

 

 

Certificate |. Nan v¥
will be Pf ' . ae
malled in RE. Moor t(D - AML EAM Qh le 8 § Wh pl ERIEMOVE opt EME)

window Nurlbeysteev het ¥ - ~ ‘ —

envelope . :

to thia 2 hat Mic Shes ¢ 2

address: Cyr i, : : 2
ht ANG Gilets, Meal tor Meat Vth ( bee | WET Le LINE (aN eli the IIeput ¢ LDR -

 

 

 

ne § 508(8): FSS , OF in any written statement filed in connection
Augost 2900-200 nepication, shalt be noc! not more dan $2,500 Girerincanenuonsed SUS, GOVERNMENT PRINTING OFFICE: 2000-461-11220,009
MRE vrdune ao .

 

 

 

 
 

661 86L

                             

> APMUL] SiG OFUN WRI diag2 Wanyja1

[kgs 34 que ‘ucissassod s1G opin we
d1aga wuanjaa pegs ad, ques nod oyun ajiq, nf
B Iq PRGS Hi : Jossagy swuenqegn agy ye
jun Que 341 PY MoGBnorgy dj1aq1y wepoad,

que ‘avad Guuaayyyy ags moyeg yeGs 3d Quy,

‘SSPUIPUR] OURS JT[} SUTUIIIU
sayepueu snorsaid Aue weg} 1372018
Sutaq { $}U37UOd S31 puke UeUISITE], SIq} JO Ja
Sutasaun pure pauryep — [jam aq} mouy Ae
yey} Os ‘puTUL aUTT[GNs soul puke JIeaYy pei
Ay) uodn aurys 3481] yuapuadsar s yelp APA
“sul
( Aursaq ysayraeyy ‘Areaoostq Jo DUTIIDO|
ueradomy [je pue Aue 0} ( eyyn snyd a
totadns AyuaUTUIS apy, Feesapuodarg V |
‘QUIeN] [EUOVEN 921j poojg pue uondrs
srydeiZ01.1eD spunog pure sejyou Jur

 

-2y ( [R2L03sSTH payyeo — os ) [eorsoyonsy / Teor SPL puetl
-o1g 1ejos Aq powioddns roy3iny ‘SESTIOUTY * UeOLIOuTYy — YysLooy
JO SPUPT sou? [je oF OPEL, BeoHoury — Ystro! JUSIOUY
ay] Jo { |UaprsAa [eatodz0d [NJMe] Te yo
pur ani} ssessod Aqaray Wop Noy} ‘ueUIsT
paye1sasu0. si} JO O10} paaoes ayy UIT ae ProoseyY ISHAL 3) VIGAOS

 

 

 
 

 

zz 8

                              

. “pune
380] 94 Jaso9ar 0} wEIONSL Aq jdutaye TysssoonsuN axp Oo} Pay ApaTECIBTR yortyss “peop
S.TETY PAMo]foy SALT] TPM YOAST OY, * OLOSTP otp Mt Ael yes eo “Maqnoy oqUy F[TeIs]
aqp 0} WOISTITE OW syeUL pes) Jo TOUT, a~p suOPUSUA W YsnO|TE pue “oraqmasps MOEN
saoeyd Ateun saperoumue Wondnosur a1, ‘po® aiquopy omy 07 Arergoues years © sm]
BYSaY pure ‘stusysto yp wrSIA poyddns ‘san £11 PIyHI0j “ATOIELIO} S91 Paraaooad qeoW
‘(me Feory “eye Je ) sotiopra JoTpo pur asamp jo dpey stp MPLA "YsourayD snovopys
arp axoyaq pas#erp arom spossoa mney pure ‘arora paddiqsiom waeq per YsatpeX “YsouIsy)
~ TEUSY Aap ot 07 IT ,Paoaap,, Pe Sar ayp Joy “spuRsnOTp et Tiss [PY I “OTN
Jo Ayp omy ysurede eysayy Posnor JOU YsoUISND *( Plaecy Joy ure SMAI] OU.) TPA]
jo (sisond arp 20 ) opreay~reye oty pod otp aroyoq paltexp pur “qsoureyy Jo sou0y ur ad
~oad sar says ‘Ano oy yoos eYSSY, *.JfsHATY JO} Toy FINg pours] Jo Fury sep pue ' ppo
jo Woy Torsy Jo par] stp UL Iomp peq pes Jo Moy] omy, “spestidar aye} 0} wEoq MOU
‘UIOpA PIEKO) PremyMos payeonoer Ayperquas pey oyM “qeoyl Pur | ers] sure eqES|]
posnor ay “‘EB#u9] TY “Pury sq Tp AxBow se YSOUISYD POs [PUOTEN STIqeOW OTF szead
(OF ) Sat0j 10} pur “TOTTY stp Jo THON ssyD syqQeop] Jo Iaquamnu e partes A[snorsard perry
PUNE "PeIS] surede EYsoyA] Fury snqeoyy sup Aq poures sosesoons oy Jo Prosar e sure)
7U00 7 “ORT “CLV UT Hogi, eONgId Sup “oeqiaCy Te panos rea ‘aIANOT ayp TH KOU “HOH
duos rene] snp], “wondrosm anqeoyy Aqpsua] e pur sprcoss weLLisey oq} Oo} Wed wt onp
Apparel ‘equenp “Ngay Teorey aout ¥ Oy Jeadde sayeys ong at “Og Ammquao Tg oUF OF
“ATAIEUOTA
at JO sop on 72 Jsomgye [HOM TMop nd you area TOT saayyno “Wsyeswuef yur saNp
-ORUT ‘srug] ‘saqels Od Woy HOO AA TAL SORELLIEUL PA|IEHUOS MOWO[OG Tos s,PrAec]
“URIt YY “apONg suIEygY pre “rosaomy Ware) sry GANONG qeoH] WIM Apesop uy sHanuo>
ASojeound { Apayemooe ogour Inq ‘voMTpen pur. "moMUNY Tila suOgEfer ApUaly ayeApNs o7 WyNAA
Sued spy Joy ‘puxcy UesepNf oy, TWopy pus coumTY ‘qRop] Jao ssonbu0s poquore ose “preg pur
Theg sary oqp Oy, ‘worssarddo anquoyy stp WO PRR] poy mend 10 ujreltag Jo PUTT KG
Aq pagqnday 9q 01 Apo “qreqeny Bary 93f 1epon ypene sip psumsal otpa ‘Tommy UIOY Pest) Por
“aap ‘_sospnil, snsesy aug yo a0 “qeqggdef -saogepat [enna seq poe ‘omy sory Uodn Gao
afqerapisuco t 0} papusdap pur ‘djaanoadsax eer] pue Fepas jo terp wit dn punog sem wowrary
pur qeopy ,sroTpou,, op yo apruonp Aparey ox], “wWopFuny s,woUTy Jo Jeprog aty paypear farp Run
qeoy Jo spinne passed o[doad oxy pue ‘ wopy yo nos arp Aq puny opeur sem mojep yea Y

“FA 008 OF PEq

Sugep ondary ( meraeque; ) ateenEs YsLOO}, PIC 9p Jo sdleut somos soTLTe9 UG
popdaios { dep Asq = Fy Gd ~ (UIPPENAL I eeNqy ) peuqeyA! EH UqE Ord (“AO
BIST) 616 SUE: ~ atiduny qstooyy rayears) orp jo yred mao shemye Sutaey ) "EOEOTY

JO CEPLIAPTO 2p Jo ‘Anemouosyy, Pousydg pue ouepy ‘ineu0sy) aonsslorg rejog Wo
posed st Audedoag ory, Arepunog Jey} UNM soLoyEA, oa, WMA SoOTe wuyUAdTY
poe EypEpy UseMjoq Punog “eouEMKY Jo JUIMAAIAL) at} WO YseOS ONUEHY 3th JO AAN

~ UOT ASL, POE Te] NOY sf UEMEUTY jo Wiopsary papaimssy pae wWepry ah
jy soLrEpaned$ pue Doge] Jeanpderdoss) sg, {psAdATOD OS L670 20! Bye] SUyAL

     
 

 

   

Foy [SMELT ApoAwsy Aly OF JOU Yoo], *( Wtlorg UeNy FUSE] a1our FUSUMINUT e-paye
“aap aaety ( 0PI9TP ) S44 TWENTY JO ay eaId ayy Aq ) snrUUSIEY alo ToTQTeMTMATO
STU ‘sHTOIQ Cy mMasepy yy “JUsuATLIaAcS soyeyg paytit¢) ayerod.09 yetspay

 

joraspreds ) ~ wogeismmipy jo teemg “syejg Jo jue

v4

Ur pandoperer) pure "MAITT OCOUZF ON lonUED f 2500070 dOO “ON woHEpIO

 

  

ay - HOMTOL] pio” PaE sULEysK} “CTT - AWMag purpsMopy JO $e
Cl SY, (A) ZZ6F- VEE TZ tequmy ( endopere) ) jonuo} pur “Eeo-es TTL
‘ON WOTENSHAY peynieD Lepun ~ HaFIOT jo ATENGF] op wl Hsu sug [,

Pare PSS] [eI] & se poprooay -souspg oalsusyarduieD Jo AjePog wesHoUTY

= YSHOOP] aL, Jo Weunsye, pareDesuo; “red 1 aq) Jo soded sty) TH Gayla OF
“279 ‘SUBIIOUTY — YSLOOJN JOY JNA], UBIAIAAOg Pure TOYEUIEPOLT Aq padtiaptas
sary My pur “sys “sueoTISUTY - YSOO}A 10j “‘TeIOY APOE 4 SPIKD 1p Jo saded
otf] W LOPLIM Os soUapIAs [HYAr] se Surares ‘spuepsy] sHUEPY Tp PUE COMI
OUBUTY YOY pure yeyUSD ‘WON Surpnpour “eoppy jsaarTANOG pure seston]
jo suotssessod sues ssou) Sureq “oye “eony) “erproanyy “ooD010]A] *( stan], ) a2Eqy

 

 

“Ted ‘esuITag Weve] stp Oo} seOLAUTY ayy Jo UoHexeucy pure No}ssassog OT}
Surpredar - ((Aspog [eovieysyY aug Sp Jo sprodar oy} UY PaDoUMD0p } “SHAsHUsSE AL
paepiog many ‘deg spor adep ‘queqaumyessemmoy Je puny ,‘ouorg suUOY,
otp Ho poqLosay “vopeureporg , eorderida ssoxdxo Aq (poacy) WeuMI0¢]
quspmy sso AA “ASG-[qnIaeRy ‘feisuas) PUvismMepAPoERMyseS) Sth JO JOEY
-pueld eaid) pure ‘Aogessigy jo worersue’ pag “KSQ-OnUexy seyng weraeye)
TENDUDSog-svoeenED FUSpIY oq], “aFeqpTED Jo Jepumoy pur “] Onn] Fury jo
saqysnep KSgPeayy ‘ssadury UNLA Y, ap Jo Poof aup Jo Su1oq saeUBO:) ssoq, J,
“UsOTHE] |, PUE YSoPELEP] JO F9HH Jars sy Jo ropunoy TY YS T, UG] Foon A HOY
ayy jo pue - ‘ooso10y] Sep yuasely jo andurg ~ ysttooy] 9ty) Jo Apsertkey JIL
aly jo Jepunoy pur ‘paumureqoyy Jo HonEreus) we TEPEPTY OAT FUT APTA,
axp Jo pue - poo[g aymeeueD pure sIqeoyy ‘aTstoLOy Jo Suyaq “PsaTEEeqoW
qoydorg 2p Jo UoRErUEs) ( TOF) Hen atp Jo pue “( suEpuSosep pres ) Sue
-usosy ep aze { BLIP) 3 PuIqey sHfasuy * dog : SIGON OAL, Ney e ZOny
jopueg sofeg Afory orp ‘om toys Jo *( Atoysiy Jaye] Jo FoplAVIOMY ) SACeIOP(,
Jo aIIqROY atp ae MOUTUTY Jo TpnOg pur wOpy Jo PON SaLy ~ { Ht

    

jo pyered oes omg wo st umumEaNY “go-L¢9 SeBed | {p aadeyy “4 epNy weroy Ajoyy
any UE PAULATFOS st Pure “YO "NL OF 2 3 “ELIPUEXSTY JO MerpLISyY STP TAs “ra90e

jo oidoxy, otf Jo TonpasraymT ayy ye IAS f eOEEPY Jo VOMPUTOCT Ender omy uy AuMooW
4ee9 ou of papolord ‘onepouog ay fo Taytias aij wow SonErpel sony 1o sqUTAyT Sty TAL
 

602 80e

YsHOOPy 9ty Supppyeud — mM WELLS] ~ TSHOOW
ty Mapua ose ‘souayg (ermeaisumeg } euUEyonbsng seply, ‘syreum>0p Testo,
olf Uy paunyguoo are speap asoyL], “erydpopepyg Mowery FuTpapout “epTEA
{Asta JO SOND sy poysyqeyss sounaIdy saa Vtp WOU] SIOO} “epOeApAsUtts J
ur popiooer suas S}UOUINDOp TRDLEUTY ~ Ys] jusmury yuonbasqug
“eRTGNC] res “AELT, POpIAIpPUN pure AfoFY sup JO aBoTJOFD Jo oureU Sup JOP
MOY 16ST WEI peqeaTy waengd Aq pepunoy ~ UyqUC Jo AysroaMIy) 3M} JO
meigr] 9p Ul pesnoy ‘sopmtey Jo yoo, a7, sTeporps Aq payyeo st monEpdoros
‘OV OOTT Porp ons CaM seyy UMnY payer “areptry Jo doystg & 4q pond
0109 ood # OF “eLegy ~ TePMe0y] SNqeOyAL ou} seas “UpESE YH “eopoury
Jo sreqeydy ( symeeurd ‘onqeoyy ) Ystioopy TepUY oMf Jo JyPes) UT scOR
voejdxs uodn perqumys jay Aeg ‘eydertidy par r0sssyory preaeey V

                                                     

‘sIaTpO pure suesmieny pre
ool] ~ SavMEEHED) SUB JO sessappoxy pue spos) ( OnTUIag ) YsLOO}] TSP
we} [eIeuag IO HOT & - ( Bepeed Jo [eed ) PE Pod oy Jo sumen sq 7,
‘pedojdane st adios orm

YSHOOPY — waeFC oup puE ‘mI00 sauTEU SNTUIAG SIqBOTAT asoqM ‘Ayu
OTM - weld] YsLoopy & st stp “,{ wourEys9,T, PIO Mp Jo “aoydorg Y
V, Fyqeqey] Jo ) SnFeqey jo dog eeg OL, % poyepsuery, st SMT, “9
“MOA TADIY Ip OE “Sy--T eH HAG * Mono 03 doy Woy spear
BHOEqenbsng sy WOT] WeIC aspy Jo sopdurexs woySUTY THON] Ul a3

“SoPPIG (ONAN ) OTEY “( pueyaq] ) MGNC] Ui Aunapeoy YSN] at Jo ATeIGr] Ot} UE posnoy
smOTEOIpep spduus, J, YSHOOW] Sup sf sISq.], ~ FOUN A, Parag yeomdy st jOULfTTeEY Jo yoo aFeg ( UTYS Feo] ) VUNTOA OF BOS OH ‘Aqeageds
"CIOL A FS9AA “FOI OW MAopSUNE & Supa pescos Bonresut - UresC) *‘qyafe pares AjaaTpayos

Je punonr ering ofsey v UE 3995.09 JO dep ou Te ‘OY SET TE pumoy sear
OL, FEL, PEMA, 199,44 “JOOID DAVIE Op: POTTE “O'L 006 ~.008 FD
JHAUMOP URIEUTY SIqeoy WoDUY ayy Uo poqLiosuy aserpIED Jo >
onforeg sTim wettogy ‘uespouTy ( aIqeoP ) WSHOOWY agp oAey om Xe

chung WEN] - TIqeOYALJUEpUY Jo SMALMA Of TPA Sap Te *, PELL UTEKO,
aly payeo Xapo? ouy popnyout yduosnueur yse] aL, “SHduosnueUs snosuEy[so
sma JO MONIITOS ¥ WaOAy oFe sxead ( NOG ) Parpuny WaT jOge poquissse set

-dorez] MAN] WeTROS U1 Joany SeUTeLIaRA] ofp Jo Yue uo (maqeg )
Yon Je se ‘poeptoy sayy Jo SISA Jo sqMOU SUA WIT poaly *siners.to,

MI]Y suo ou Jo FATTY ITY OF PUMOY aq Wes qUOUMDOC] YsHOOW! WepUy
Aoyemooeut Aepoy ‘ersiag Woy soo] AuEUT Ts Suoype “MsuTeag YsHOOTAL
“on

asamp Jo souDpPIAW “Uredg 07 endo], oprUIsg aT pall anzT] OF UMOURy OTe
UEEUED PUE TKTeOP ) YHOO, Ip se ‘srsOwIET) SNqeOW, Ip JO WTO} I5ye]
AL YpTpA 4dLDNg TIM g-UELIAg] SNIUEE WON] 9Y} Ul Paqposur 10 USHA “O'A
00g POND sogr-ounezy Jo Teag YsLOOYY OUP soyUAp! pur sNqIKS TTA ‘sos
npEssEA PuEpBUY Many seg spor ode WreyuyEssEMMOY Ut “SuOIS stLMOg
ap st ‘anidury ueawequeD jepUy pUuE YstOO] Wasary orp Jo SUL "TOG
‘yNsUMeg WeLOd] Fy} 6} JuSUTTUCD WeoLeUTY aq Jo wonEXSUTTY oT SUIqEDS
op { seomamry aq Ur poorg Aq pure] jo VoLENgeTET pure worssassod TysLr StH OF
finorerad gasumMD0p ( UMpMI0] - SHULEUED ) YSHOOP] I9HTES STH JO SU Ty

ae ‘oxk], ‘MOpig “ean “eAqr] “TUMUEDDOI0YA] ‘eTSRINEY] “ENTS JO §

onqeoyy FDNY ot Woy ped w sHoperp Aojdare sepusosap HOWL,

‘sombuosly se usony SoqLy Y!

orp Jo adensuey ayy OFT SUL] FEUOTETTARHY UNE'T — YSHOOW snopes
“Tf ‘QouaIMET 7g Jo FMD op poypeor evraqy Woy soq Ir], YstIOOW] 1amp

20)

 

dlayp jo ( syustuMD0cq ) splcocay poquasut purged saves] 0} ‘sIsANY WOTeUALY,
sesuEyTy op Suoye preagsam pure ‘sHoyeC] op pure eisoy oF puepa SupEAE
‘oorxoyAl Jo yn) oup Tro iddissrsstyy] up porsyue | puRPaTy AON JO “OE :
2 Aa YSLIOOPA] OT a[durexe 10; “Woy paysmFunsip ke SI00]A JO dnos8 st

 

Uso pul’ | UvsLoUly — YsL0oA] JUOLUY
puryiag many jo

alO}s ty To UeEC YsHOOW, ou} pure eIpreg WO suonduosuy ( TED! eu nde

 

 
 

L0€ 90¢

*VOLIDUTY se 0}
apar PLE] FeUp OF WPFUpPooT_ Wesysury = YSIOOP] IT SULIa\sTUeq sn} ‘s9uSp
aay AEWeUMI0C fearod.ie+ ‘SISULAHY : JO AoPEU sty UE pastel JO pomresezd
f SOBUOTEYO JO SUISOMOO pur sttonsanb wayas ! setore [eso UT ( WaTpA } psn sy
pols PEpLKY 04 pesoddo se JUOUMDIOC],, Post IO UTI} Oty Avia ST SELL
*PoABIaTe JO Nd are VOYOLOsUT TORAH WO satio}s UsAe IO ‘soqerd “speas 03
wand 20 sdeud 0} ‘saapastaoyy sFepy 10 ‘sSeqq Wo poydeszojord Jo psyderoryy
ayuud spaom. 0} ‘SB0UIaM 0} saydde JuAUOMIO(],, ULI) a] “Ssuss ST] UT
“pasn Apuapias aq Aeud TOTEpAA ( Surpear Apuaims ore nos ‘qdewoucyy
PHN SHY ‘S400 ST se } ZUTPOUIOS FO WLIO} qedoy Jo ‘TEDyo ‘Teurdue arp ( a8en3
tery Aue Jo sraqesey> yoqeady ) syrent Jo ‘samy siaye] JO SHESUL Aq papi0ss1
81 UpItA WO FISTOTUASUH Ue Se PSUS SI “‘pIOIsy PLOAA TEMOReUIA}OT (2@ pue
Ig PAE) [spay ( | ‘Wesureury ~ YSLOoyA ( T Sup 10y jasuMBOCT
‘TOTeNSIUMUpy Jo neaing aoge ou} Mol] UOpeMLIOs;UT sry
UTe\qo OSE 2sINOD Jo ACU yeuuosiod yusuniedsg SEG * SSDS
\stisqSIAUAOZ) JO Kebog WesneMIy — YswooH] SUL, - yAod pue
( uone#ey] [euoneN ) ANSMN] UBisI0g SCAEMEUY Jo UTOPIA
AORy SUetET, SEL ysnonp / Aq ‘ore Je GrunurAe_ eaoned
ISU] ITZ, pure ‘Pauuosiog Jounredeg seg ‘sfeuoney] WesuSUTy
~ YSLIOOP] [TY : 0} A[GO ayqissoooe st ‘ZaAamoy “UOneULIOyT] SMT,
GET) Seed dl # lhe 22 Ameagry (Sepang “Pydrey ) sieig jo uur
“feds - TOpenSMIuIpY Jo nesing ‘seanpry sayeig pewuy [ers
“pag ples ou} Ur paouepiagy Jaqpmy ‘ureie “( ysty) srisaf ~ Tesoe()
mI s,uasyoUTED ) “O’[Jo sun stp a10foq WORTAWY Jo swueur
oc] PeoTgdeiiidy ysuooyy JusDUe sy} Suoure oe suopdiosat yt
ROA pur “( ofa - WeEms0y, ) aIMIeEUeL) YSLIOOP] ssot,],
“( aQeyT - Ystoopy
Je UO; Jae Ue Fuleq Ose ) SoTesTePAL Je UORNgNSTOD TERISEQ HEL) Stf} JO
How OMMY OUP ST ( sapPesrepy Aep Wepoy] ) Wsesseyy ‘Mes Uy “Gg — “O'g Arg
mY) AT POD ‘AIDES YsLIOOyY] pure aderpre “ag [eqipse]y [etaua¢) UeTUIsERIE)
jo skep om 0} — vondipsuy Jeze, - uNUOySy sury AurYy wermopig ‘uEHIICR

                                  

 

 

Aag — Jalay Aqeyy aula jusUse py] aq

 

one, mgpmrs Ig

“Souspiae Mi

-21d 04 Sundmaye usyqa juSUMDOp uaIT aT ash OF Jsoq sip ‘Tondaoied
- MOLTEN JAIN a7p Jo astieseq ‘Iaxamoy——aeded uo sBuT EM 0] Patt
st ‘HOTTUgSp yes] saoge stp Woy 39s Ted HOA ge “‘pplom 8 Aepoy JO oaeen
0109 3Y7] Ul WOneIDOSsE JEUOISTIOMIp ato $31 aidsap JUsuNTOp TLa] 3

y ~ Tprugey jo snBeqdooreg vopig weDIMs0Yg aUL “g - aBy TeIsIEg StH JO
qkg TeDmBcyg ou} pie UTopg Jo VonduDsur maxqazy JuspUe YL *g “UO
IHqROY atp Jo suondEDsuy sysuIAyS Waloue op UT Uees st YOH OnsNAUT pue

 

 

 
 

 

a oy

re

:
See
oe

 
¥ tis not for the said U.S. Christian Courts { Federal Legislative or other )

to question the validity of Royal, Moslem, Titles cic., or to sustain one which is
compatible with it.

S ©, let this Legal Document be an accurate representation of

National Solidarity of Atmaurium ( The Moorish People and our Beloved
Sagamore : The Magnificent Prince Khabir Uriel - Bai} and further
Remonstrance, of the Noble Bai’s Sovereignty in the Service of Consolidating a
National Body, free from Foreign influence. This Solidarity and Service is the
Praise of Allah, and Worship of the Buddha, The Crest Consciousness in man,
who is ‘God of the Lineage’. Thus, The Family, Race, Nation is ‘God?’ ; and
fulfills it’s needs by maintaining the Speciel Organic Solidarity of the People.
Herein, the Societal Relation of Sovereign and Nation have a refining infinitive
coguitive element manifested in the attributed significance to the transmission of
vitality via Blood, Family Name, Religion, Linguistic and Territorial Markers.

Our Celebrated, Most August and Princely Sovereign has received the Great
Mandate of Allutin the Holy Koran ( Heart), Love and Salient Affection of the
People, to with Strength and Wisdom, justly govern the Talismanic Kingdom of
Atmauriom under Allah’s Divine Principles of Love, Truth, Peace, Freedom
and Justice for a Sublime and Lofty People, the Moorish.

Liberty, through Love, Truth, Peace, Freedom and Justice is the true glory of
any Nation, Atmaurium for Agnaureans,

Gaels & Gaceulorum
Talisman

TSBN 47AL50bRb9954
61499

UK £14.99
T R US $19.99
AMARE EU €16.99
HOUSE
tamarehouse.com/urielbey 169954
Pra yc rg Prrrriereatescora rit] etsy; eee
atmaurium.ning.com ' ministeriumAlienum@gmail.com
vaticanationis.ning.com : ”

 
ATTACHMENT:

Supreme Court Case

Pollard v. Hagan

 
" --.exercise of a constitutional power vested in Congréss, and would have been

U.S. Supreme Court
Pollard’s Lessee v. Hagan, 44 U.S. (3 How). 212 (1845)
Syllabus

The stipulation contained in the 6th section of the act of Congress, passed on the
2d of March 1819, for the admission of the State of Alabama into the union, viz. :

"that all navigable waters within the said State shail forever remain public
highways, free to the citizens of said State, and of the United States, without any
tax, duty, impost, or toll therefor imposed by said State,”

conveys no more power over the navigable waters of Alabama to the
Government of the United States than it possesses over the navigable waters of
other States under the provisions of the Constitution.

And it leaves as much right in the State of Alabama over them as the original
States possess over navigable waters within their respective limits.

The shores of navigable waters, and the soils under them, were not granted by
the Constitution to the United States, but were reserved to the States
respectively, and the new States have the same rights, sovereignty, and
jurisdiction over this subject as the original States.

The United States never held any municipal sovereignty, jurisdiction, or right of

soil in and to the territory of which Alabama, or any of the new States, were

formed, except for temporary purposes, and to execute the trusts created by the

acts of the Virginia and Georgia jegislatures, and the deeds of cession executed

by them to the United States, and the trust created by the treaty of the 30th April,

1803, with the French Republic ceding Louisiana. a

Upon the admission of Alabama into the union, the right of eminent domain,
which had been temporarily held by the United States, passed to the State.
Nothing remained in the United States but the public jands.

The United States now hold the public lands in the new States by force of the
deeds of cession and the statutes connected with them, and not by any municipal
sovereignty which it may be supposed they possess or have received by
compact with the new States for that particular purpose.

. ‘That part of the compact respecting the public lands is nothing more than the’ >:

  
  
   

Uf’

DANIEL MALDONADO

© Bonded Notary Public, New York State NOTARY PUBLIC-STATE OF NEW Y
WE Wh ip Wag) Not RE726134008 NO. 01MAS077596
Twuana o7ass Qualified in New York County QUALIFIED IN KINGS COUNTY
not Gonens CoUnY Commission © 20 "MY SOMMISSION EXPIRES 06-12-2
Evpkatlon Oatod/7 207 6) 7 - .

NAA dard

 
..In 42 U. S. 1 How. 97, it is stated that the court charged the jury, that,

” oT ——

Under the Florida treaty, the United States did not succeed to those rights which
the King of Spain had held by virtue of his royal prerogative, but possessed the
territory subject to the institutions and laws of its own Government.

By the acts of Congress under which Alabama was erected a territory and a
State, the common law was extended over it to the exclusion of all other law,
Spanish or French.

The treaty of 1795 was not a cession of territory by Spain to the United States,
but the recognition of a boundary line and an admission by Spain that all the
territory on the American side of the line was originally within the United States.

The United States have never admitted that they derived title from the Spanish
Government to any portion of territory included within the limits of Alabama, for,
by the treaty of 1795, Spain admitted that she had no claim to any territory above
the thirty-first degree of north latitude, and the United States derived its title to all
below that degree from France under the Louisiana treaty.

It results from these principles that the right of the United States to the public
lands, and the power of Congress to make ail needful rules and regulations for
the sale and disposition thereof, conferred no power to grant land in Alabama
which was below usual high water mark at the time Alabama was admitted into
the union.

Page 44 U.S. 213

This case was brought up by writ of error from the Supreme Court of Alabama.

{t was an ejectment brought by the plaintiff in error in the Circuit Court (State

Court) of Alabama to recover a lot in the city of Mobile, described as

follows, viz.: bounded on the north by the south boundary of what was originally ‘*
designated as John Forbes & Co.'s canal, on the west by a lot now or lately in the
occupancy of, or claimed by, Ezel, on the east by the channel of the river,

and on the south by Government Street.

 

The case was similar in its character to the two cases of City of Mobile v.
Emanue/ et al., reported in 1 How. 95, and Pollard’s Lessee v. Fifes, 2 How. 592.
In the report of the first of these cases, the locality of the ground and nature of
the case are explained.

    
 

ere i ne

“if the place-in controversy was; subsequent to-the admission of this State int

the union, below both high and low water mark, then Congress had no rig Vif)
einant Pamela Tayior Suis DANIEL MALDONADO * -
Win “ /; Bonded Notary Public, New York NOTARY PUBLIC-STATE OF NEW Y
AY " / ELT) Not RE726134009 - . NO.01MA50775696
Twuane "7059 Qualified in New York County QUALIFIED IN KINGS COUNTY
Coma ET one “* Commission EXD: 20, "MY GOMMISSION EXPIRES 06-1 2-3
exponen Dad) 2038) * “ :

HA ard

 

 
grant it; and if defendants were in possession, the plaintiffs could not oust them
by virtue of the act of Congress."

And at page 42 U. S. 98, it is remarked, that

"the Supreme Court of Alabama did not decide the first point raised in the bill of
exceptions, viz., that Congress had no right to grant the land to the city of
Mobile."

In the case of Pollara’s lessee v. Files, it is remarked (43 U. S. 2 How. 601) that

"the arguments of both counsel as to the right of the state of Alabama over
navigable water in virtue of her sovereignty, are omitted, because the opinion of
the court does not touch upon that point."

In the present case, there were objections made upon the trial below to the
admission of certain evidence which was offered by the defendant; but these
objections were not pressed, and the whole argument turned upon the
correctness of the charge of the court, which was as follows:

"That if they believed that the premises sued for were below usual high water
mark, at the time the state of Alabama was admitted into the union, then the act
of Congress, and the patent in pursuance thereof, could give the plaintiff no title,
whether the waters had receded by the labor of man only, or by allusion; to which
plaintiff excepted, and the court signs and seals this bill of exceptions."

Under these instructions the jury found for the defendant, and the Supreme Court
of Alabama affirmed the judgment. From this last court the case was brought up,
under the 25th section of the Judiciary Act, and the only question was upon the
correctness of the above instructions.

 

. ft

mani Pamela Taylor DANIEL MALDONADd /:

tage, /; Bonded Notary Public, New York State NOTARY PUBLIC-STATE OF NEW ¥
een I) Md Not RE726134009 ‘NO. 1MASO77596

7383 uated in New Yor County , QUALIFIEDIN KINGS COUNTY

soot * Commission Ex 5 MY COMMISSION EXPIRES 05-12-2

eal w021) NAA dara

 
ATTACHMENT

DECEMBER 9, 1945 INTERNATIONAL
ORGANIZATION IMMUNITIES ACT
RELINQUISHED EVERY PUBLIC OFFICE OF THE
UNITED STATES TO THE U.N.

 
 

Mar 6 at 11:49 PM

Sunday, March 6, 2016

 

Guess VV
jonger citizens!!!

As FOREIGNERS they have no
JURISDICTION over We the People!!

ERE EERE EHH tt PEt

- December 26th 4933 49 Siatute 3097 Treaty Series 881 (Convention on Rights and
Duties of States) stated CONGRESS replaced STATUTES with international law,
placing all states under intermational iaw.(this was an act of TREASON and SEDITION il
CON-gress had no authority over OF 40 alter State Constitutions) - December Gih 1945
international Organization immunities Act relinquished every public office of the United
States to the United Nations.

22 CFR 92.12-92.31 FR Heading “Foreign Relationship” states that an oath is required

to take office.
. Title 8 USC 1481 gteied once an oath of office is taken citizenship is relinquished, thus
you become 4 foreign entity, agency, or state. That means every public office is a

ry single court is considered a

foreign state, including all political subdivisions. (i.e. eve

separate foreign entity) .

. Tie 22 USC (Foreign Relations and intercourse} Chapter 11 identifies all public

officials as foreign agenis. 7

- Title. 28. USC. $002 Section 15A staies that the United States is a Federal
Corporation and: not a Government, including the judiciary Procedural -

sdiction and

   
 
  
  
 
 
  
 
  
 
  

fe (FRCP) 4j states that the Court juri

3 United States shall not be
d-or proseciited against one
 Glizens.or Subjects of an
anol pring any suit against a United

 

iit of State has to be notified of any
tigen’ of said sult. |
states District Court has to
° oo wena ete ORT AT

‘Stat 03, 1-03.2 states that the Der arin

}

O AMMEL MALDONADO” ‘
NOTARY PUBLIC-STATE OF N

" NO. O1MA5077596

QUALIFIED INKINGS COU

MWY COMMISSION EXPIRES 06-1:

  
   
       
 

 

 

 
nt permission for the suit.to be pursued once the court has’ ‘been
supplied ffi cient proof: that ‘the United States citizen is actually @ a

corp ate antity.
1608: Lhave Absolute. immunity as a Gorge i
ie %

 

    
  
 

a 126 ethe proseinn has: faited to spibvide
Giually ‘corporate entities. |

the prosecution arid other agents are actually -

  

TITLE 22-FOREIGN. RELATIONS AND. INFERGOURS. GHAPTER 44--FOREIGN AGENTS: AND
ISTRATION OF FOREIGN PROPAGANDISTS

PROPAGANDA. SUBCHAPTER: j-REGI

 

net oan

 

 
ATTACHMENT

What is Land Mandate

 
THE LAND MANDATE

“The United States never held any municipal sovereignty,
jurisdiction, right of soil in Alabama or any of the new states which
were formed. The United States has no Constitutional capacity to
exercise municipal jurisdiction, sovereignty or eminent domain,
within the limits of a state of elsewhere, except in the cases in
which it is expressly granted.” [Pollard v. Hagan, 44 U.S.C. 213,
221, 223]

In the Supreme-Court-Decision by the Judge-Theo-H. McCaleb on
the date: 6:19:1848 C.E. for the declaring of the United: States of the
non-owners of the land of the Ancient-Ones/Mound-Builders
(Uaxashaktun) and for the declaring of the lawful-owners as the
heirs of the Henry:Turner (Moorish National). By the Uaxashaktun
mounds of the North-American for the carbon-dating of the years
before the Jesus-Christ for the referring by the United-Nations and
Smithsonian-Institute. In the year 1928, for the laying of the claim
by the (sovereign) Moors n the demarcation of the Ethiopia across
the Africa, Great-Atlantis (North/Central/South-America) and
Caribbean by the Noble Drew: Ali, in an Express-Trust (Deed) in
the chapter: 47, in the Holy-Koran of the Moorish/Science/
Temple/ of/America/A/Religious/Book for the recording in the
Mecca and for the filing of the documentation from the Proper-
Custody of the Religious Corporation/Trust-Document on the date:
8:1:1928, the Document-No. 1010595: Book 521: Page: 79: of the
county of the Cook of the State of the Illinois by the Recorder of the

Deeds.
hia thisle

DANIEL MALDONADO Mp3 4
Eman Pamela Taylor NOTARY PUBLIC-STATE OF NEW YORK

, NO. 01MA5077596
Hy “af 4¢) Bonded Non Aas New York State ALIFIED IN KINGS COUNTY

Q i di ORE Vork County MY COMMISSION EXPIRES 06-19-2027
ualified i

Cornmission eee
n{ialrer

 

 
ATTACHMENT:

Supreme Court Case

Lufkin Count

 
Supreme Court Case

THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT No. 14-20333 Summary Calendar UNITED
STATES OF AMERICA, Plaintiff - Appellee v. JOHN PARKS TROWBRIDGE, JR., Defendant - Appellant Appeai
from the United States District Court for the Southern District of Texas No. 4:14-CV-27 Before
HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges. PER CURIAM:* John Parks Trowbridge
(“Trowbridge”) appeals the district court's grant of summary judgment in favor of the government, which
ordered Trowbridge’s income tax liabilities for 1993 through 1997 reduced to judgment, the associated
tax liens on the real property foreclosed, and the real property sold. Trowbridge has not contested the
validity of the tax liabilities or his ownership * Pursuant to 5TH CIR, R. 47.5, the court has determined that
this opinion should not be published and is not precedent except under the limited circumstances set
forth in 5TH CIR. R. 47.5.4, United States Court of Appeals Fifth Circuit FILED February 3, 2015 Lyle W.
Cayce Clerk C No. 14-20333 of the real property at issue, He has therefore waived those issues. Yohey v,

Collins, 985 F.2d 222, 224-25 (Sth Cir, 1993), Instead, Trowbridge argues that Harris County is notin the
United States and that he is not a citizen of the United States. He contends that this means the district
court did not have subject matter jurisdiction over tax actions against residents of states and that he is
not subject to federal income taxes. This court has already rejected as frivoious the argument that district
courts lack subject matter jurisdiction over tax actions against residents of states. United States v. Masat,
948 F.2d 923, 934 (Sth Cir. 1991). This court has also stated that 26 U.S.C. §§ 7602(a) and 7604, which
authorize the issuance and enforcement of IRS summonses, “are federal laws that the district court has
jurisdiction to consider under 28 U.S.C. § 1331.” United States v. Henderson, 209 F. App’x 401, 402 (5th
Cir. 2006), Moreover, 28 U.S.C. § 1340 explicitly grants district courts jurisdiction in internal revenue cases
and 28 U.S.C. § 1345 explicitly grants jurisdiction for civil suits commenced by the United States.
Trowbridge’s argument that he is not a citizen of the United States is equally frivolous. He presents
“shopworn arguments characteristic of tax protestor rhetoric that has been universally rejected by this
and other courts.” Stearman v. Commissioner, 436 F.3d 533, 537 (5th Cir, 2006). This court has already
held that the “citizens of Texas are subject to the Federal Tax Code,” United States v. Price, 798 F.2d 111,
113 (Sth Cir. 1986). We do not addresshis arguments further as there is “no need to refute these ,
arguments with samber reasoning and copious citation of precedent; to do so might suggest these
arguments have some colorable merit.” Crain v, Commissioner, 737 F.2d1417 (5th Cir. 1984). They have
no merit at all. This is not the first time Trowbridge has had these frivolous arguments rejected. In
Trowbridge et al. v. Commissioner, T.C. Memo, 2003-164, 2003 WL 21278475, Trowbridge made similar
arguments in contesting his 1991-1995 tax liabilities, The tax court imposed a $25,000 sanction. In
contesting his 1996-1997 tax liabilities, Trowbridge again used similar arguments in the tax court; he was
sanctioned a second time. Trowbridge et ai. v. Commissioner, T.C. Memo. 2003-165, 2003 WL 21278414,
at *10, Trowbridge appealed to this court and once again resorted to frivolous arguments. This court
upheld the tax court’s sanctions and Imposed additional sanctions. Given Trowbridge’s history of frivolous
appeals, we GRANT Appellee’s motion for sanctions pursuant to Fed. R. App. P. 38 in the amount of
$8,000, We also order that Trowbridge be barred from filing any further appeals in this court until (1) the
sanctions awarded by this court are fully paid; and (2) a district court certifies his appeal as having some
arguable merit, See Smith v. McCleod, 946 F.2d 417, 418 {5th Cir. 1991). Trowbridge’s motions are
DENIED as moot. Accordingly, the order of the district court is AFFIRMED.

 

 

 

Mat
Od fs Eman| Pamala Taylor DANIEL MALDONADO
Myer NJ Hf /; /3/, /4@ Bonded Notary Public, New York State. a rany puBLiC-STATE OF NEW YORK
Comryssianer of D No: RE7261 34009 NO. 01MA5077596
Expiration Galet 3h, 2091 Qualified in New York County QUALIFIED IN KINGS COUNTY

Commission im S — HL MY COMMISSION EXPIRES 08-12-20 23
ATTACHMENT:

Supreme Court Case

Knick v. Township

 
(Slip Opinion) OCTOBER TERM, 2018 1

Syllabus

NOTE: Where it is feasible, a syllabua (headnote) will be released, as is
being done in connection with this case, at the time the opinion is issued.
The syllabus constitutes no part of the opjnioy of the Court but has been
prepared by the Reporter of Decisions for the convenience of the reader.
See United States v. Detroit Timber & Lumber Co., 200 U. 8. 321, 337.

SUPREME COURT OF THE UNITED STATES

SyHabus

KNICK v. TOWNSHIP OF SCOTT, PENNSYLVANIA, ET
AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
THE THIRD CIRCUIT

No. 17-647, Argued October 3, 2018-—-Reargued danuary 16, 2019—
Decided June 21, 2019

The Township of Seott, Pennsylvania, passed an ordinance requiring
that “[a]ll cemeteries ... be kept open and accessible to the general
public during daylight hours.” Petitioner Rose Mary Knick, whose
90-acre rural property has a small family graveyard, was notified
that she was violating the ordinance. Knick sought declaratory and
injunctive relief in state court on the ground that the ordinance ef-
fected a taking of her property, but she did not bring an inverse con-
demnation action under state law seeking compensation, The Town-
ship responded by withdrawing the violation notice and staying
enforcement of the ordinance. Without an ongoing enforcement ac-
tion, the court held, Knick could not demonstrate the irreparable
harm necessary for equitable relief, so it declined to rule on her re-
quest. Knick then filed an action in Federal District Court under 42
U.S.C. §1988, alleging that the ordinance violated the Takings
Clause of the Fifth Amendment. The District Court dismissed her
claim under Williamson County Regional Planning Comm'n v. Ham-
ilton Bank of Johnson City, 473 U. 8. 172, which held that property
owners must seek just compensation under state law in state court
before bringing a federal takings claim under §1983. The Third Cir-
cuit affirmed.

Held:

1. A government violates the Takings Clause when it takes proper-
ty without compensation, and a property owner may bring a Fifth
Amendment claim under §1988 at that time. Pp. 6-20.

(a) In Williamson County, the Court held that, as relevant here,
a property developer's federal takings claim was “premature” because

 

   

4
Emani Pamela Taylor :
Bonded Notary Public, New York State SANIEL MALDONADO ey’
/ No: RE726134009 NOTARY PUBLIG-STATE OF NEW YORK ‘
Commiasion Deeds #37353 Qualified in New York County . NO. O1MAS077696
Expiration bates) 203) & Commission Expires June 20, yy OUALIFLED IN KINGS COUNTY

Wy | |W KQ2 Mv COMMISSION EXPIRES 06-12-2025
 

Comins 279
Expration Gate] 20 81-2

KNICK v. TOWNSHIP OF SCOTT

Syllabus

he had not sought compensation through the State’s inverse condem-
nation procedure, 478 U.S., at 197. The unanticipated consequence
of this ruling was that a takings plaintiff who complied with Williiam-
son County and brought a compensation claim in state court would—
on proceeding to federal court after the unsuccessful state claim—
have the federal claim barred because the full faith and credit statute
required the federal court to give preclusive effect to the state court’s
decision. San Remo Hotel, L. P. v. City and County of San Francisco,
546 U.S. 823, 347. Pp. 6-6.

(b) This Court has long recognized that property owners may
bring Fifth Amendment claims for compensation as soon as their
property has been taken, regardless of any other post-taking reme-
dies that may be available to the property owner. See Jacobs v. Unit-
ed States, 290 U.S. 13. The Court departed from that understanding
in Williamson County and held that a taking gives rise not to a con-
stitutional right to just compensation, but instead gives a right to a
state law procedure that will eventually result in just compensation.
Just two years after Williamson County, however, the Court returned
to its traditional understanding of the Fifth Amendment, holding
that the compensation remedy is required by the Constitution in the
event of a taking. First English Evangelical Lutheran Church of
Glendale v. County of Los Angeles,.482 U.S. 304. A property owner
acquires a right to compensation immediately upon an wncompen-
sated taking because the taking itself violates the Fifth Amendment.
See San Diego Gas & Elec, Co. v. San Diego, 450 U.S. 621, 654
(Brennan, J., dissenting). The property owner may, therefore, bring
a claim under §1983 for the deprivation of a constitutional right at
that time. Pp. 6-12.

(©) Williamson County's understanding of the Takings Clause
was drawn from Ruckelshaus v. Monsanto Co., 467 U.S. 986, where
the plaintiff sought to enjoin a federal statute because it effected a
taking, even though the statute set up a mandatory arbitration pro-
cedure for obtaining compensation. Id., at 1018. That case does not
support Williamson County, however, because Congress—unlike the
States—is free to require plaintiffs to exhaust administrative reme-
dies before bringing constitutional claims. Williamson County also
analopized its new state-litigation requirement to federal takings
practice under the Tucker Act, but a claim for just compensation
brought under the Tucker Act is not a prerequisite to a Fifth
Amendment takings claim—it is a Fifth Amendment takings claim.
Williamson County also looked to Parratt v. Taylor, 451 1.8, 527.
But Porratt was not a takings case at all, and the analogy from the
due process context to the takings context is strained. The poor rea-
soning of Williamson County may be partially explained by the cir-

Emani Pamela Taylor
/ / / 13 / / Bonded Notary Public, New York State
No: RE726134009
Qualified in New York County

Commission Expires Ju 20, A
UL.19.2014 Cp

Milley
DANIEL MALDONADO
NOTARY PUBLIC-STATE OF NEW YO
NO. 01MA5077596
QUALIFIED IN KINGS COUNTY
MY COMMISSION EXPIRES 05-12-20,

 

 

 
Cite as: 588 U. 8. (2019) 3

Syllabus

cumstances in which the state-litigation issue reached the Court,
which may not have permitted the Court to adequately test the logic
of the state-litigation requirement or consider its implications.
Pp. 12-16.

(d) Respondents read too broadly statements in prior opinions
that the Takings Clause “does not provide or require that compensa-
tion shall be actually paid in advance of the occupancy of the land to
be taken. But the owner is entitled to reasonable, certain and ade-
quate provision for obtaining compensation” after a taking. Cherokee
Nation v. Southern Kansas R. Co., 186 U.S. 641, 669. Those state-
ments concerned requests for injunctive relief, and the availability of
subsequent compensation meant that such an equitable remedy was
not available. Simply because the property owner was not entitled to
injunctive relief at the time of the taking does not mean there was no
violation of the Takings Clause at that time. The history of takings
litigation provides valuable context. At the time of the founding,
there usually was no compensation remedy available to property
owners, who could obtain only retrospective damages, as well as an
injunction ejecting the government from the property going forward.
But in the 1870s, as state courts began to recognize implied rights of
action for damages under the state equivalents of the Takings
Clause, they declined to grant injunctions because property owners
had an adequate remedy at law. Congress enabled property owners
to obtain compensation for takings by the Federal Government when
it passed the Tucker Act in 1887, and this Court subsequently joined
the state courts in holding that the compensation remedy is required
by the Takings Clause itself. Today, because the federal and nearly
all state governments provide just compensation remedies to proper-_
ty owners who have suffered a taking, equitable relief is generally
unavailable. As long as an adequate provision for obtaining just
compensation exists, there is no basis to enjoin government action ef-
fecting a taking. Pp. 16-19.

2. The state-litigation requirement of Williamson County is over-
ruled. Several factors counsel in favor of this decision. Williamson
County was poorly reasoned and conflicts with much of the Court's
takings jurisprudence. Because of its shaky foundations, the ra-
tionale for the state-litigation requirement has been repeatedly re-
cast by this Court and the defenders of Williamsan County. The
state-litigation requirement also proved to be unworkable in practice
because the San Remo preclusion trap prevented takings plaintiffs
from ever bringing their claims in federal court, contrary to the ex-
pectations of the Williamson County Court. Finally, there are no re-
liance interests on the state-litigation requirement. As long.as post-
taking compensation remedies are available, governments need not

Emani Pamela Taylor Yl WG
Ie a fo / i /; I) Bonded Notary Public, New York State DANIEL MALDONADO

ne m2)
Ewpration Date: 8} 20.21 (4)

No: RE726134009 NOTARY PUBLIC-STATE OF NEW YORK

Qualified in New York County NO. 01MA6O77696
QUALIFIED IN KINGS COUNTY

res June 20,
1520 OS MY COMMISSION EXPIRES 06-32-20 27

 
4 KNICK v. TOWNSHIP OF SCOTT

Syllabus

fear that federal courts will invalidate their regulations as unconsti-
tutional. Pp. 20--23.

862 F. 3d 310, vacated and remanded,

Ropers, C. J., delivered the opinion of the Court, in which THOMAS,
ALITO, GORSUCH, and KAVANAUGH, JJ., jomed. THOMAS, J., filed a con-
curring opinion. KAGAN, J., filed a dissenting opinion, in which GINS-
BURG, BREYER, and SOTOMAYOR, JJ., joined.

 

 

Eman! Pamela Taylor
Wey q) fo i / | 3/ 4 nded Notary Public, New York State DANIEL MALDONADO
Twuana N, Janvt No: RE726134009 NOTARY PUBLIC-STATE OF NEW YORK

Commissioner of Deeds 4: 3-7383 Qualified in New Y. O1MAGO77596
Queens Coun w York Count NO.
Expiration Daterél| 206) (908)) d Commission Expires June 20, H QUALIFIED IN KINGS COUNTY

| 19.1014 Dee MY COMMISSION EXPIRES G5-42-20
ATTACHMENT

UNITED STATES COURT OF APPEAL’S

TREZEVANT v. CITY OF TAMPA

 
TREZEVANT v. CITY OF TAMPA

Nos. 83-3370, 83-3038.

 

741 F.2d 336 (1984)

James C. TREZEVANT, Plaintiff-Appellant, v. CITY OF TAMPA, a municipal corporation, et al.,
Defendants-Appellees. James C. TREZEVANT, Plaintiff-Appellee, v. CITY OF TAMPA, a
municipal corporation, Hillsborough County Board of Criminal Justice, et al., Defendants-
Appellants.

United States Court of Appeals, Eleventh Circuit.
September 6, 1984.

Rehearing and Rehearing Denied October 11, 1984.

Attorney(s) appearing for the Case

Robert V. Williams, Tampa, Fla., for James C. Trezevant.

Chris W. Altenbernd, Tampa, Fla., for defendants-appellees in No. 83-3370.
Bernard C. Silver, Asst. City Atty., Tampa, Fla., City of Tampa.

Donald G. Greiwe, Chris W. Altenbernd, Tampa, Fla., for Hillsborough County Bd. of Criminal
Justice.

Before FAY, VANCE and HATCHETT, Circuit Judges.

 

Rehearing and Rehearing En Banc Denied October 11, 1984.

FAY, Circuit Judge:

Emani Pamela Taylor Lille, Vy
Mies Ulan TEL Pontes ae! RE7261 ing State DANIEL MALDONADO / 7
Twuang N. ler ‘
ade #: 3-7363

NOTARY PUBLIC-STATE OF NEW YORK
Commissioner of Qualified in New York County NO, 01MA8077596
Queens Coun

Expiration Date: At] 309" Commission c June QUALIFIED IN KINGS COUNTY

* MY COMMISSION EXPIRES 06-12-20 -2
i{ 17.41 ,

 
In Florida a motorist who receives a traffic citation may sign a promise to appear or post a bond
pending court disposition. Mr. Trezevant elected to post a bond, had the necessary cash with him
to do so, but found himself in a holding cell behind bars. Feeling that such a procedure deprived him of
his civil rights (to remain at liberty), he brought this action. The jury agreed with his contentions and we

affirm.

This matter was tried before the Honorable William J. Castagna, United States District Court, Middle
District of Florida, beginning on October 20, 1983. The amended compiaint then before the trial court
contained four counts. Count I charged that the City of Tampa and Officer Eicholz deprived Mr.
Trezevant of his civil rights by improperly arresting him. Count II similarly charged the Hillsborough
County Board of Criminal Justice ("HBC") and Deputy Edwards with improperly incarcerating Mr.
Trezevant. Counts III and IV were included as pendent common law and state law claims against the
same defendants. Count III was voluntarily dismissed by the plaintiff and Count I'V was disposed of on a
motion for directed verdict against the plaintiff.’ The jury retumed a verdict of $25,000 in favor of the
plaintiff and against the HCBI and the City of Tampa. The individual defendants were absolved of all
liability.

The case is now before this court on cross appeals pursuant to 28 U.S.C. § 1291. Mr. Trezevant has
appealed the amount of attorney's fees awarded to him and the City of Tampa and the HBCJ have
appealed the judgment against them. The parties have raised multiple issues on appeal but we find that a
determination of three is dispositive of the entire matter. These three issues are whether the evidence
supports the verdict rendered by the jury; whether the amount of the verdict rendered is excessive; and
whether the trial court erred in the amount of attorney's fees awarded pursuant to 42 U.S.C. § 1988.

FACTS

On the morning of April 23, 1979, the plaintiff, James C. Trezevant, was en route from his home in
northwest Hillsborough County to his office in central Tampa. When he reached the intersection of
Habana Avenue and Columbus Drive he stopped for a red light, he was third in line at the intersection.
When the light changed, Mr. Trezevant and the two cars in front of him proceeded through the
intersection. Just south of the intersection the other two cars came to a sudden stop and turned into a
parking lot. In order to avoid a collision, Mr. Trezevant came to a screeching halt. Having avoided an
accident, he then proceeded on. Six or seven blocks later, Mr. Trezevant was stopped by Officer Eicholz
of the Tampa police department and was issued a citation for reckless driving.’ Officer Eicholz explained
to Mr. Trezevant that if Trezevant did not sign the citation he would have to post a bond. Mr. Trezevant,

ected to go to central booking and post a bond.

Emani Pamela Taylor ; : TL 3f'4
ic, Naw York State DANIEL MALDONADO
Who Bonded Mota Oe i34t09 NOTARY PUBLIC-STATE OF NEW YORK
Qualified in New York County NO. 01MABO77596

QUALIFIED IN KINGS COUNTY
MY COMMISSION EXPIRES 05-12-2023

  

 
Central booking has two entrances. In 1979, one of the entrances was used by bail bondsmen and lawyers
to post bail bonds. Through a series of halls, this entrance leads to a glass window adjacent to the central
booking desk. The only other entrance was used by policemen who were taking arrestees to be booked.
This second entrance opened into a large room adjacent to the booking desk. Officer Eicholz escorted Mr.
Trezevant to central booking and when they arrived he frisked Mr. Trezevant and took him through the

door normally

{741 F.2d 339]
used by policemen with arrestees in custody. Officer Eicholz walked up to the central booking desk and
presented the jailer on duty with Mr. Trezevant and with the citations that Mr. Trezevant had refused to
sign. The jailer took Mr. Trezevant's valuables and his belt and shoes and placed Mr. Trezevant in a
holding cell until he could be processed. Mr. Trezevant was in the holding cell for a total of twenty-three

minuies.

Mr. Trezevant always had enough cash to bond himself out. No one ever told Mr. Trezevant what he was
being incarcerated for; he was not allowed to call an attorney before he was incarcerated, and, he was
incarcerated with other persons who were under arrest for criminal violations. Further, while he was being
held in the holding cell, Mr. Trezevant suffered severe back pain and his cries for medical assistance were

completely ignored.

Mr. Trezevant's complaint centers around the fact that he was incarcerated for a civil infraction. It is true
that because Mr. Trezevant could not produce his vehicle registration he could have been arrested.
However, it is also true that no one ever thought that Mr. Trezevant was not the owner of the car he was
driving. The only reason that he was escorted to central booking was that he had elected to post a bond for
the civil infraction of reckless driving. Officer Eicholz consistently maintained that he did not arrest Mr.

Trezevant,

SUFFICIENCY OF THE EVIDENCE

 

The City of Tampa and the HBCJ contend that the trial court erred in failing to grant a directed verdict in
their favor. A directed verdict decides contested substantive issues as a matter of law, thus we apply the
same standard as was applied by the district court:

 

Courts view all the evidence, together with all logical inferences flowing from the evidence, in the light
most favorable to the non-moving party....... [I}f there is substantial evidence opposed to the motions, that

gs, evidence of such quality and weight that reasonable and fair-minded men in the exercise of impartial
Emani Pamela Taylor DANIEL MALDONADO

Bublic, New York State NOTARY PUBLIC-STATE OF NEW YORK
/ Wheg) Ponies NNer RE726134009 NO..01MA5077596

 

j QUALIFIED IN KINGS COUNTY
missioner of C #: 3-738 Qualified in New York County HIP ROM MIRGION EXPIREROS12.90-73
piration Bai: 3) 2031p) Commission Ex 20,24. 3

Ut.19. 2014 ipl
Commissioner of Dee:

judgment might reach different conclusions, the motion should be denied, and the case submitted to the

jury.

Neff v. Kehoe, 708 F.2d 639 (11th Cir.1983) (quoting Boeing Co. v. Shipman, 41] F.2d 365 (5th
Cir.1969)).

Applying this standard to the case at bar, the City of Tampa and HBCJ would have us find that there was
no evidence of a policy that caused the deprivation of the plaintiff's rights. They would each have us look
at their actions in this matter individually. The City of Tampa contends that Officer Eicholz properly
escorted Mr. Trezevant to central booking and tured him over to HBC]J for processing. The City argues
that once Officer Eicholz reached the booking desk and handed the citations to the deputy on duty, the
City was absolved of all further responsibility. Even though Officer Eicholz was present and observed
that Mr. Trezevant was being incarcerated, the City believes that Officer Eicholz had no responsibility to

object to the incarceration,

The HBCJ, on the other hand, argues that it did nothing wrong because all that its personnel did was
accept a prisoner from Officer Eicholz on citations that were marked for arrest.’ The HBCJ would have us
hold that their deputy did not do anything wrong because he believed in good faith that Mr. Trezevant
was under arrest and that the deputy had no obligation to make any inquiry of Officer Eichoiz concerning
Mr. Trezevant's status. We cannot agree with either the city or the HBCI.

The United States Court of Appeals for the Fifth Circuit has recently dealt with a similar legal issue.
In Garris v. Rowland, 678 F.2d 1264 (5th Cir.1982), a warrant was issued and Mr. Garris was arrested

even though a follow-up investigation prior to

[741 F.2d 340]
Mr. Garris' arrest had revealed that the charges against Mr. Garris were without substance. The Court
found that while the City of Fort Worth Police Department had a policy that required follow-up
investigations by a second police officer, there was no policy to coordinate the follow-up investigations
with the original investigation so as to prevent the arrest of innocent people:

There was no policy or method providing for cross-referencing of information within the department to
prevent ‘unfounded! arrests such as occurred here, nor was there a policy providing for the follow-up
investigator ... to check with the original investigator ..., who in this case was aware of Rowland's
intention to arrest Garris and could have prevented such action. In summary, the record establishes that
during this entire police operation, leading up to Garris' unlawful arrest, numerous mistakes occurred, all

of which resulted from various officers carrying out the policies and procedures of the Fort Worfh Pol)
Department. Eman! Pamela ay o « State Healt
Vdssnare 5 - / /) oy Bonded Wer eT 26t 34008 DANIEL MALDONADO
Ja MF Mg) No: RE7261 NOTARY PUBLIC-STATE OF NEW YORK
ds/#: 3-7369 Qualified in New York County NO. 01MA5077596

contin bai 202 6) Commission E QUALIFIED IN KINGS COUNTY
.19-2014 MY COMMISSION EXPIRES 0512-20-27
a $

 
Garris, 678 F.2d at 1275. We find this reasoning to be persuasive.

In the case at bar, Mr. Trezevant's incarceration was the result of numerous mistakes which were caused
by the policemen and deputies carrying out the policies and procedures of the City of Tampa and the
HBCI. There was certainly sufficient evidence’ for the jury to find, as it did, that pursuant to official
policy Officer Eicholz escorted Mr. Trezevant to central booking where he was to be incarcerated until
the HBCJ personnel could process the paper work for his bond. We cannot view the actions of Officer
Eicholz and the jailer in a vacuum. Each was a participant in a series of cvents that was to implement the
official joint policy of the City of Tampa and the HBCI: The failure of the procedure to adequately
protect the constitutional rights of Mr. Trezevant was the direct result of the inadequacies of the policy
established by these defendants. The trial court correctly denied the motions for directed verdict and
submitted the case to the jury.

In Gilmere v. City of Atlanta, 737 F.2d 894 (11th Cir.1984), this court explained that a municipality may
be liable under 42 U.S.C. § 1983 (1982) if unconstitutional action is taken to implement or execute a
policy statement, ordinance, regulation or officially adopted and promulgated decision. Gilmere at 901,
Liability may also attach where the unconstitutional deprivation is "visited pursuant to government
‘custom! even though such custom has not received formal approval through the body's official decision
making channels.” Gilmere at 901 (quoting Monell v. Department of Social Services, 436 U.S. 658, at
690-91, 98 S.Ct, 2018 at 2035-36, 56 L.Ed.2d 611, rev'g in part Monroe v, Pape, 365 U.S. 167, 81 S.Ct.
473, 5 L.Ed.2d 492 (1961)). However, the "official policy or custom must be the moving force of the
constitutional violation" before civil liability will attach under § 1983. Gilmere, 737 F.2d at 901 (quoting
Polk County v. Dodson, 454 U.S. 312, 102 8.Ct. 445, 454, 70 L.Ed.2d 509 (1981)).

 

In Gilmere, the plaintiff based her claim on the theory that the constitutional deprivation was the result of
official custom; she made no claim that it was the result of official policy. However, our court found that
the evidence conclusively showed that the municipal defendant had no official custom that caused the
alleged constitutional deprivation. In the case at bar, however, there was sufficient evidence for the jury to
find that Mr. Trezevant's unconstitutional incarceration was the result of an official policy. Officer
Eicholz escorted Mr. Trezevant to central booking and the HBCI deputies then processed Mr. Trezevant
in the normal course of business and in accordance with what they considered to be governmental policy.
The fact that no motorist prior to Mr. Trezevant had elected to not sign a citation but rather post a bond is
hardly justification for having no procedure. The record is devoid of any explanation as to why Mr.

Trezevant was not allowed to use the entrance and

   

ALY,
~ Ginani Pamela Taylor flo
Vly Uf WIHD Bonded Notary Public, New York State DANIEL MALDONADO

(3/}'

Twuaria N. No: RE726134009 NOTARY PUBLIC-STATE OF NEW YORK
Commissioner of Dees : 93-7353 Qualified in New York County NO. 01MA5077596
Explation Date: 3}/ 20); ) Commission E Jun QUALIFIED IN KINGS COUNTY

 

{19.14

MY COMMISSION EXPIRES 06-1 2-20-24

 
THE AMOUNT OF THE AWARD

The defendants have also challenged the amount of the award and contend that the amount is excessive.
The standard for review of this issue was stated in Del Casal v. Eastern Airlines, Inc., 634 F.2d 295 (Sth
Cir, Unit B 1981):

In order for an award to be reduced, ‘the verdict must be so gross or mordinately large as to be contrary to

' sight reason.' Machado v. States Marine-Isthmian Agency, Inc., 411 F.2d 584, 586 (5th Cir. 1969). The
Court ‘will not disturb an award unless there is a clear showing that the verdict is excessive as a matter of
law.’ Anderson v. Eagle Motor Lines, Inc., 423 F.2d 81, 85 (Sth Cir. 1970). The award, in order to be
overturned must be ‘grossly excessive! or ‘shocking to the conscience.' La-Forest v. Autoridad de las
Fuentas Fluviales, 536 F.2d 443 (ist Cir.1976).

There was evidence of Mr. Trezevant's back pain and the jailer's refusal to provide medical treatment and
Mr, Trezevant is certainly entitled to compensation for the incarceration itself and for the mental anguish
that he has suffered from the entire episode. This award does not "shock the court's conscience" nor is it
“srossly excessive” or “contrary to right reason." Finally, there is no indication that the jury considered

this amount to be punitive as opposed to compensatory.

ATTORNEY'S FEES

Mr, Trezevant has challenged the trial court's determination to sever the time spent on the unsuccessful
counts from the fee award and its determination not to enhance the fee award. In the order on fees, the
trial court expressly considered the various factors delineated in Johnson v. Georgia Highway Express,
Inc., 488 F.2d 714 (Sth Cir,1974), and also found that the pendent claims had been "clearly without

merit".
The United States Supreme Court has recently interpreted 42 U.S.C. § 1988. It held:

{T]he extent of a plaintiff's success is a crucial factor in determining the proper amount of an award of
attomey's fees under 42 U.S.C. § 1988. Where the plaintiff has failed to prevail on a claim that is distinct
in all respects from his successful claims, the hours spent on the unsuccessful claim should be excluded in
considering the amount of a reasonable fee. Where a lawsuit consists of related claims, a plaintiff who has

wn substantial relief should not have his attorney's fee reduced simply because the district court did not

. Eman! Pamels Taylor Mex)
( / / / /3/, 4 Bonded Notary Public, New York State "DANIEL MALDONADO
Commissioner of Dee(it @: 9-7353 No: RE726134008 ty NOTARY PUBLIC-STATE OF NEW YOf
Queens in New York Coun NO, 01MA5077596
Expiration Baie: 3 a a/p comes eR QUALIFIED IN KINGS COUNTY
REY bed MANION EXPIRES 05-12-20:

( * (3,40 4 ae

 
considering the amount of a reasonable fee. Where a lawsuit consists of related claims, a plaintiff who has
won substantial relief should not have his attorney's fee reduced simply because the district court did not
adopt each contention raised. But where the plaintiff achieved only limited success, the district court
should award only that amount of fees that is reasonable in relation to the results obtained.

Hensley v, Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 1943, 76 L.Ed.2d 40 (1983).

 

The trial court correctly recognized that the fee award should exclude the time spent on unsuccessful
claims except to the extent that such time overlapped with related successful claims. The court then
excluded the time spent on the unsuccessful claims because those claims were clearly without merit,
Finally, the court considered the award in light of the work performed in this case and found that the
award was a reasonable fee for the services performed. We find that the trial judge correctly applied the
law and did not abuse his discretion.

CONCLUSION

For the reasons stated, we find that the jury verdict was supported by sufficient [7417-24342]
evidence; the verdict was not excessive; and, the trial court did not abuse its discretion in setting the
attorney fee award. Accordingly, the judgment of the district court is AFFIRMED.

FootNotes

1. This ruling has not been appealed.

2, Officer Eicholz issued a total of three citations: (1) reckless driving, (2) failure to produce a motor
vehicle registration certificate, and (3) refusal to sign a traffic citation. The parties agreed that the third
citation was a nullity there being no such offense.

3, Some confusion surrounds the three citations. The jury could have concluded that Officer Eicholz had
not completed the citations until after Mr. Trezevant was placed in the holding cell. The check showing
that Mr. Trezevant had been arrested was apparently a mistake.

4. The City of Tampa was one member of the group that supervised the HBCJ.

5. Decisions of the United States Court of Appeals for the Fifth Circuit handed down prior to the close of
business on September 30, 1981, are binding as precedent in the Eleventh Circuit. Bonner v. City of
Prichard, Ala., 661 F.2d 1206 (11th Cir.1981). De? Casal was decided on January 16, 1981, and, so, is
binding precedent in the Eleventh Circuit.

 

hf)
Ute Eman hearth vk State DANIEL avownad! q
Bonded Notary Public, NOTARY PUBLIC-STATE OF NEW YORI
° 4 “ W3)9g) No: RE726134009 NO. 01MA5077596
Commisaionar : Qualified in New York County QUALIFIED IN KINGS COUNTY
expense Gour Y 209) b Commission nigra MY CONIMISSION EXPIRES 06-12-20 -;
U.(4.4014 he

 
ATTACHMENT

UNITED STATES SUPREME COURT

CRANDALL v. STATE OF NEVADA

 
CRANDALL
Vv.
STATE OF NEVADA.

Supreme Court of United States.
No counsel appeared for the plaintiff in error, Crandall, nor was any brief filed in his behalf. ,
Mr. P. Phillios, who filed a brief for Mr. T.J.D. Fuller, for the State of Nevada.
Mr. Justice MILLER delivered the opinion of the court.

The question for the first time presented to the court by this record is one of importance. The proposition to
be considered is the right of a State to levy a tax upon persons residing in the State who may wish te get
out of it, and upon persons not residing in it who may have occasion to pass through it.

it Is to be regretted that such a question should be submitted to our consideration, with neither brief nor
argument on the part of plaintiff in error. But our regret is diminished by the reflection, that the principles
which must govern its determination have been the subject of much consideration in cases heretofore
decided by this court.

it is claimed by counsel for the State that the tax thus levied is not a tax upon the passenger, but upon the
business of the carrier who transports him.

If the act were much more skillfully drawn to sustain this hypothesis than it is, we shouid be very reluctant
to admit that any form of words, which had the effect to compel every person travelling through the country
by the common and usual modes of public conveyance fo pay a specific sum to the State, was not a tax
upon the right thus exercised. The statute before us is not, however, embarrassed by any nice difficulties of
this character. The language which we have just quoted is, that there shall be levied and collected a
capitation tax upon every person leaving the State by any railroad or stage coach; and the remaining
provisions of the act, which refer to this tax, only provide a mode of collecting it. The officers and agents of
the railroad companies, and the proprietors of the stage coaches, are made responsible for this, and so
became the collectors of the tax.

We shall have occasion to refer hereafter somewhat in detail, to the opinions of the Judges of this court in
The Passenger *40 Cases,- In which there were wide differences on several points involved in the case
before us. In the case from New York then under consideration, the statute provided that the health
commissioner should be entitled to demand and receive from the master of every vessel that should arrive
in the port of New York, from a foreign port, one dollar and fifty cents for every cabin passenger, and one
dollar for each steerage passenger, and from each coasting vessel, twenty-five cents for every person on
board. That statute does not use language so strong as the Nevada statute, indicative of a personal tax on
ihe passenger, but merely taxes the master of the vessel according to the number of his passengers; but
the court held it to be a tax upon the passenger, and that the master was the agent of the State for its
collection. Chief Justice Taney, while he differed from the majority of the court, and held the law to be valid,
said of the tax levied by the analogous statute of Massachuseits, that "Its payment is the condition upon
which the State permits the alien passenger to come on shore and mingle with its citizens, and to reside
among them. It is demanded of the captain, and not from every separate passenger, for convenience of
collection. But the burden evidently falls upon the passenger, and he, in fact, pays it, either in the enhanced
price of his passage or directly to the captain before he is allowed to embark for the voyage. The nature of
the transaction, and the ordinary course of business, show that this must be so.*

 

Having determined that the statute of Nevada imposes a tax upon the passenger for the privilege of leaving
the State, or passing through it by the ordinary mode of passenger travel, we proceed to inquire if it is for
that reason in conflict with the Constitution of the United States.

 

In the argument of the counsel for the defendant in error, and In the opinion of the Supreme Court of |
Nevada, which is found in the record, It is assumed that this question must be decided by an exclusive |
reference to two provisions of *44 the Constitution, namely: that which forbids any State; without the

consent of Congress, to lay any Imposts or duties on imports or exports, and that which confers on

Congress the power to regulate commerce with foreign nations and among the several States.

 
 

one part of the Union to another be called an export, Hawpe annie rayon] Passenger Cases to witich w

The question as thus narrowed Is not free from difficulties. Can a citizen of the United States orf from
i leh Bonded Notary Public, New York State wh

tifa) /

NIEL MALDONADO

 

No: RE726134009 NOTARY PUBLIC-STATE OF NEW YORK
Qualified in New York County NO.01MAS077596
Commission Ex QUALIFIED IN KINGS COUNTY

: 12-20°
lh (4,yolt \ MY COMMISSION EXPIRES 08 2-20-23
have already referred, that foreigners coming to this country were imports within the meaning of the
Constitution, and the provision of that instrument that the migration or importation of such persons as any
of the States then existing should think proper to admit, should not be prohibited prior to the year 1808, but
that a tax might be Imposed on such Importation, was relied on as showing that the word import, applied to
persons as well as to merchandise. lt was answered that this latter clause had exclusive reference to
slaves, who were property as well as persons, and therefore proved nothing. While some of the judges who
concurred In holding those laws to be unconstitutional, gave as one of their reasons that they were taxes
on Imports, it is evident that this view did not receive the assent of a majority of the court. The application
of this provision of the Constitution to the proposition which we have stated in regard to the citizen, is still
less satisfactory than it would be to the case of foreigners migrating to the United States.

But it is unnecessary to consider this point further in the view which we have taken of the case.

As regards the commerce clause of the Constitution, two propositions are advanced on behaif of the
defendant in error. 1. That the tax imposed by the State on passengers is not a regulation of commerce. 2.
That if it can be so considered, it is one of those powers which the States can exercise, until Congress has
so legislated, as to indicate its intention to exclude State legislation on the same subject.

The proposition that the power to regulate commerce, as granted to Congress by the Constitution,
necessarily exciudes *42 the exercise by the States of any of the power thus granted, is one which has
been much considered in this court, and the earlier discussions left the question in much doubt. As late as
the January Term, 1849, the opinions of the judges in The Passenger Cases show that the question was
considered to be one of much importance in those cases, and was even then unseitled, though previous
decisions of the court were relied on by the Judges themselves as deciding It in different ways. It was
certainly, so far as those cases affected it, left an open question.

In the case of Cooley v. Board of Wardens,- four years later, the same question came directly before the
court In reference to the local laws of the port of Philadelphia concerning pilots. It was claimed that they
constituted a regulation of commerce, and were therefore void. The court held that they did come within
ihe meaning of the term "to regulate commerce," but that untit Congress made regulations concerning
pilots the States were competent to do so.

 

Perhaps no more satisfactory solution has ever been given of this vexed question than ihe one furnished by
the court in that case. After showing that there are some powers granted to Congress which are exclusive
of similar powers In the States because they are declared to be so, and that other powers are necessarily
so from their very nature, the court proceeds to say, that the authority to regulate commerce with foreign
nations and among the States, includes within its compass powers which can only be exercised by
Congress, as well as powers which, from their nature, can best be exercised by the State legislatures; to
which latter class the regulation of pilots belongs. "Whatever subjects of this power are in their nature
national, or admit of one uniform system or plan of regulation, may justly be sald to be of such a nature as
to require exclusive legislation by Congress." In the case of Gilman v. Philadelphia,® this doctrine is
reaffirmed, and under it a bridge across a stream navigable from the ocean, authorized by State law, was
held to be *43 well authorized in the absence of any legislation by Congress affecting the matter.

 

It may be that under the power to regulate commerce among the States, Gongress has authority to pass
laws, the operation of which would be Inconsistent with the tax imposed by the State of Nevada, but we
know of no such statute now in existence. Inasmuch, therefore, as the tax does not itself institute any
regulation of commerce of a national character, or which has a uniform operation over the whole country, it
is not easy to maintain, in view of the principles on which those cases were decided, that it violates the
clause of the Federal Constitution which we have had under review.

But we do not concede that the question before us is to be determined by the two clauses of the
Constitution which we have been examining.

The people of these United States constitute one nation. They have a government in which all of therm are
deeply interested. This government has necessarily a capital established by law, where Its principal
operations are conducted. Here sits its legislature, composed of senators and representatives, from the
States and from the people of the States. Here resides the President, directing through thousands of
agents, the execution of the laws over ali this vast country. Here is the seat of the supreme judicial power
of the nation, to which all its citizens have a right to resort to claim justice at its hands. Here are the great
executive departments, administering the offices of the mails, of the public lands, of the collection and
distribution of the public revenues, and of our foreign relations. These are all established and conducted

Yuen» admitted powers of the Federal government. TheBraanePanealarEsY Fant to call to this povfft any , ff y
‘ ‘ Bonded Notary Public, New Yor ; t
Twuand go ~ / VEO, Not RE726134009 DANIEL MALDONADO

ORK
Commissions of Deas #: 3.7353 Qualified in New York County, NOTARY Poe oe y
iueens Coun i i NO. i
Expiration Date: 209/20) Commission Expires June 29, QUALIFIED IN KINGS COUNTY

tl ld ta4 MY COMMISSION EXPIRES 05-12-2074

 
 
   
or all of Its citizens to aid in its service, as members of the Congress, of the courts, of the executive
departments, and to fill all its other offices; and this right cannot be made to depend upon the pleasure ofa
State over whose territory they must pass to reach the point where these services must be rendered. The
government, also, has its offices of secondary “44 Importance in all other parts of the country. On the sea-
coasts and on the rivers it has its ports of entry. In the interior it has its land offices, its revenue offices, and
its sub-treasuries. tn all these it demands the services of its citizens, and is entitled to bring them to those
points from all quarters of the nation, and no power can exist in a State to obstruct this right that would not
enable it to defeat the purposes for which the government was established.

The Federal power has a right to declare and prosecute wars, and, as a necessary incident, to raise and
transport troops through and over the territory of any State of the Union.

If this right is dependent in any sense, however ilmited, upon the pleasure of a State, the government itself
may be overthrown by an obstruction to its exercise. Much the largest part of the transportation of troops
during the late rebellion was by railroads, and largely through States whose people were hostile to the
Union. If the tax levied by Nevada on railroad passengers had been the law of Tennessee, enlarged to meet
the wishes of her people, the treasury of the United States could not have paid the tax necessary to enable
its armies to pass through her territory.

But if the government has these rights on her own account, the citizen also has correlative rights. He has
the right to come to the seat of government to assert any claim he may have upon that government, or to
transact any business he may have with it. To seek its protection, to share its offices, to engage in
administering its functions. He has a right to free access to Its sea-ports, through which all the operations
of foreign trade and commerce are conducted, to the sub-treasuries, the land offices, the revenue offices,
and the courts of justice in the several States, and this right is in its nature independent of the will of any
State over whose soil he must pass in the exercise of it.

The views here advanced are neither novel nor unsupported by authority. The question of the taxing power
of the States, as its exercise has affected the functions of the Federal government, has been repeatedly
considered by this *45 court, and the right of the States in this mode to impede or embarrass the
constitutional operations of that government, or the rights which its citizens hold under it, has been
uniformly denied.

The leading case of this class is that of McCulloch v. Maryland. The case is one every way important, and
is familiar to the statesman and the constitutional lawyer. The Congress, for the purpose of aiding the fiscal
operations of the government, had chartered the Bank of the United States, with authority to establish
branches in the different States, and to issue notes for circulation. The legislature of Maryland had levied a
tax upon these circulating notes, which the bank refused to pay, on the ground that the statute was void by
reason of its antagonism to the Federal Constitution. No particular provision of the Constitution was
pointed to as prohibiting the taxation by the State. Indeed, the authority of Congress to create the bank,
which was strenuously dented, and the discussion of which constituted an important element in the opinion
of the court, was not based by that opinion on any express grant of power, but was claimed to be
necessary and proper to enabie the governrnent to carry out its authority to raise a revenue, and to transfer
and disburse the same. It was argued also that the tax on the circulation operated very remotely, if at all, on
the only functions of the bank in which the government was interested. But the court, by a unanimous
judgment, held the law of Maryland to be unconstitutional.

It ig not possible to condense the conclusive argument of Chief Justice Marshail in that case, and it is too
familiar to justify its reproduction here; but an extract or two, in which the results of his reasoning are
stated, will serve to show its applicability to the case before us. "That the power of taxing the bank by the
States,” he says, "may be exercised so as to destroy it, Is too obvious to be denied. But taxation {s said to
be an absolute power which acknowledges no other limits than those preseribed by the Constitution, and,
like *46 sovereign power of any description, is trusted to the discretion of those who use it. But the very
terms of this argument admit that the sovereignty of the State in the article of taxation is subordinate to,
ahd may be controlled by, the Constitution of the United States." Again he says, *We find then, on just
theory, a total failure of the original right to tax the means employed by the government of the Union for the
execution of its powers. The right never existed, and the question of its surrender cannot arise." .... “That
the power to tax involves the power to destroy; that the power to destroy may defeat and render useless
the power to create; that there Is a plain repugnance in conferring on one government a power to control
the constitutional measures of another, which other, with respect to those very means, is declared to be
supreme over that which exerts the control, are propositions not to be denied. if the States may tax on

instruynent employed by the government in the execution ofits powers, they may tax any and every ster

, . rani Pamela Taylor ys J ip

nuk, 4 whem } / / aggre Notary Public, New York State DANIEL MALDONADO 77"

Comm:@omralasioner.at Deeds, #43-7353 No: RE726134009 NOTARY PUBLIC-STATE OF NEW YORK
Queen QeangCoun tecln New York County NO. 01MA6077696

Exprratixptation iao 2 20 416) A June 20 aL QUALIFIED IN KINGS COUNTY
' of COMMISSION EXPIRES 06-12-20 *2
[|]. 19:

   
   
 

  

 
instrument. They may tax the mail; they may tax the mint; they may tax patent rights; they may tax the
papers of the custom-house; they may tax judicial process; they may tax all the means employed by the
government to an excess which would defeat all the ends of government. This was not intended by the
American people, They did not design to make their government dependent on the States.”

It will be observed that it was not the extent of the tax In that case which was complained of, but the right
to levy any tax of that character. So in the case before us it may be said that a tax of one dollar for passing
through the State of Nevada, by stage coach or by raiiroad, cannot sensibly affect any function of the
government, or deprive a citizen of any valuable right. But if the State can tax a raliroad passenger one
dollar, it can tax him one thousand dollars. If one State can do this, so can every other State. And thus one
or more States covering the only practicable routes of travel from the east to the west, or from the north to
the south, may totally prevent or seriously burden all transportation of passengers from one part of the
country to the other.

*A7 A case of another character in which the taxing power as exercised by a State was held void because
repugnant to the Federal Constitution, is that of Brown v. The State of Maryland.

The State of Maryland required ali importers of foreign merchandise, who sold the same by wholesale, by
bale or by package, to take out a license, and this act was claimed to be unconstitutional. The court held it
to be $0 on three different grounds: first, that it was a duty on imports; second, that it was a regulation of
commerce; and third, that the importer who had paid the duties imposed by the United States, had
acquired a right to sell his goods in the same original packages In which they were imported. To say
nothing of the first and second grounds, we have in the third a tax of a State declared to be void, because
it interfered with the exercise of a right derived by the Importer from the laws of the United States. lf the
right of passing through a State by a citizen of the United States is one guaranteed to him by the
Constitution, It must be as sacred from State taxation as the right derlved by the importer from the
payment of duties to sell the goods on which the duties were paid.

in the case of Weston v. The City of Charleston* we have a case of State taxation of still another class, held
to be void as an interference with the rights of the Federal government. The tax in that instance was
imposed on bonds or stocks of the United States, in common with ail other securities of the same
character. It was held by the court that the free and successful operation of the government required it at
times to borrow money; that to borrow money it was necessary to issue this class of national securities,
and that if the States could tax these securities they might so tax them, as to seriously impair or totaily
destroy the power of the government to borrow. This case, itself based on the doctrines advanced by the
court in McCulloch v. The State of Maryland, has been followed in ail the recent cases involving

State *48 taxation of government bonds, from that of The People of New York v. Tax Commissioners, to
the decisions of the court at this term.

 

in all these cases the opponents of the taxes levied by the States were able to place thelr opposition on no
express provision of the Constitution, except in that of Brown v. Maryland. But in all the other cases, and in
that case also, the court distinctly placed the invalidity of the State taxes on the ground that they interfered
with an authority of the Federal government, which was itself only to be sustained as necessary and proper
to the exercise of some other power expressly granted.

 

In The Passenger Cases, to which reference has already been made, Justice Grier, with whom Justice
Catron concurred, makes this one of the four propositions on which they held the tax void in those cases.
Judge Wayne expresses his assent to Judge Grier's views; and perhaps this ground received the
concurrence of more of the members of the court who constituted the majority than any other. But the
principles here laid down may be found more clearly stated in the dissenting opinion of the Chief Justice in
those cases, and with more direct pertinency to the case now before us than anywhere else. After
expressing his views fully in favor of the vaiidity of the tax, which he said had exclusive reference to
foreigners, so far as those cases were concerned, he proceeds to say, for the purpose of preventing
misapprehension, that so far as the tax affected American citizens it could not in his opinion be maintained.
He then adds: "Living as we do under a common government, charged with the great concerns of the
whole Union, every citizen of the United States from the most remote States or territories, is entitled to free
access, not only to the principal departments established at Washington, but also to its judicial tribunals
and public offices in every State in the Union... . For all the great purposes for which the Federal
government was formed we are one people, with one common country. *49 We are all citizens of the
United States, and as members of the same community must have the right to pass and repass through
every part of it without interruption, as freely as in our own States. And a tax imposed by a State, for

. entering its territories or harbors, is Inconsistent with sl Par abe gyngions to citizens of other States a

   
    

N. daw ~ If Lal jagy rors Notary Public, New York State ORMIE MALDONADO ed?
Commissioner of Ceca (3-7353 No: RE726134008 y NOTARY PUBLIC-STATE OF NEW YORK
ton Date: Qualified in New York Coun NO, 01MA5077596
Svpraton baie mals Commission Expites June 20, 2 QUALIFIED IN KINGS COUNTY
i{ 19 wih Jap MY COMMISSION EXPIRES 05-12-20 23
* +
members of the Union, and with the oblects which that Union was Intended to attain. Such a power in the
States could produce nothing but discord and mutual irritation, and they very clearly do not possess It.”

Although these remarks are found in a dissenting opinion, they do not relate to the matter on which the
dissent was founded. They accord with the inferences which we have already drawn from the Constitution
itself, and from the decisions of this court in exposition of that instrument.

Those principles, as we have already stated them In this opinion, must govern the present case.
Mr. Justice CLIFFORD.

{agree that the State law in question is unconstitutional and void, but | am not able to concur in the
principal reasons assigned in the opinion of the court in support of that conclusion. On the contrary, | hold

_ that the act of the State legislature is Inconsistent with the power conferred upon Congress to regulate
commerce among the several States, and | think the judgment of the court should have been placed
exclusively upon that ground. Strong doubts are entertained by me whether Congress possesses the
power to levy any such tax, but whether so or not, ij am clear that the State legislature cannot impose any
such burden upon commerce among the several States. Such commerce is secured against such
legistation in the States by the Constitution, irrespective of any Congressional action.

The CHIEF JUSTICE also dissents, and concurs in the views I have expressed.

JUDGMENT REVERSED, and the case remanded to the Supreme Court of the State of Nevada, with
directions to discharge the plaintiff in error from custody.

 

DANIEL MALDONADO lat
NOTARY PUBLIC-STATE OF NEW YORK
NO. 01MA5077596
QUALIFIED IN KINGS COUNTY
‘ MY COMMISSION EXPIRES 05-12-20 "2

 

  

j Emani Pamela Taylor a
Twuane PANEL MAL DONAOO
N. MH Gr Bonded Notary Public, New York State, cae per ic-STATE OF NEW YORK
Cora aeons uy ee No: RE726134009 AG DIM ASOTTSGS
Expiration Baie: 3h 2021) Qualified in New York County QUALIFIED IN KINGS COUNTY
a MY COMMISSION EXPIRES 08-1220

Commission Expires ,
oe
 
58.44 (Rev. 02/19) CIVIL COVER SHEET

‘The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. ‘This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEH INSTRUCTIONS ON NEXT PAGE OF THIS FORA)

 

 

I, (a) PLAINTIFFS DEFENDANTS |
KR EVAN LOUIS N
Khalid Evan Louis &1 pote Le
pete PY DM he
ovr EG

{b) County of Residence of First Listed PlaintitY

ee County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIPE CASES)

: ON US, PLAINTIEF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

  
     
  
        
        
  
  
 
 

(c} Attorneys (Hiren Name, Address, and Telephone Number} Attomeys if Kaown)
IL BASIS OF JURISDICTION {Place an “Xin One Box Only) UE CITIZENSHIP OF PRENCIPAL PARTIES (Place an ON" it One Baw for Plaintiff
{For Diversity Cases Only and Qne Bay nant)
OF US. Government 93 Federal Question PTF DEF DEF
Plaintif? (tA.8 Government Nota Party) Citizen of This State 7 1 © f Incorporated er Principal 4 04
of Business In This State
42 U.S. Goverment C14 Diversity Citizen of Another State 2 Incorporated cen! Brin Os a3
Defendant fladicate Citizenship af Parties in Hem HI) ;
Citizen or Subj o6 G6
Forgign €

 

 

 

   
   
 

      
 

 
  
   
   
   
     
  
 
  
 
 
 
     
    
 
   
   
     
    
      
   

IV. NATURE OF SUIT fPtace an *
GNTRA! :

"it One Box Gnip)
; TATUTE

 

 
 

    

 
  
 
  

 

  

  
  
  
    
 
 
  
   
    
 
 
   
 
   

         

 

  

  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

EON : THER: i
0} 140 Insurance PERSONAL INJURY PERSONAL INJURY 4 () 375 False Claims Act
7 120 Manne 310 Airplane © 365 Personal Injury - fF Property 21 USC B81 1 376 Qui Tam (31 USC
7130 Miller Act 1 355 Airplane Product Product Liability ther 3729(a))
O 140 Negotiable instrament Liability 0 367 Health Care/ 0 400 State Reapportionment
11 150 Recovery of Overpayment [19 320 Assauld, Libel & Phannaceuties 7 4 410 Antitrust
& Enforcement of Judgment Slander Personal [g “opy rights G 434 Banks and Banking
0 15) Medicare Act CF 330 Federal Employers’ J 830 Patent (3 459 Commerce
C1 152 Recovery of Defaulted Liability i 840 Trademark 460 Deportation
Student Loans 340 Marine O 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product SOCIAL ORC URE Corrupt Organizations
C3 153 Recovery of Overpayment Liability (3 86) HLA (1395 FTy C) 480 Consumer Credit
of Veteran’s Benefits O) 350 Motor Vehicle (9 862 Black Lung (923) C7) 490 Cable/Sat TV
0 160 Stockholders’ Suits {7 355 Motor Vehicle 371 Tfithin Lending “ei of percist O 863 DEWC/DIWW (405{z)} | 0 850 Securities/‘Commodities
O 190 Other Contract Product Liability 80 Other Personal ‘ C1 864 SSID Tile XVI Exchange
C1 195 Contract Product Liability 70 360 Other Personal » = Property Damage Oo Labor Act 0 865 RSI (405(g} O} 890 Other Statutory Actions
0 196 Franchise Injwy @ 8 385 Property Damage 0 75? Fangly and Medicat {9 89) Agricultural Acts
O} 362 Personal ki Product Linbility Fs, Mave Act 7 893 Environmental Matters
Onher Labor Litigation 0} 895 Freedoms of information
Employee Retirement AIS Act
17 210 Land Condemnation Priphits Tncome Security Act CF 870 Taxes (US, Plaintiff O 896 Arbitration
CF 220 Foreclosure C7) 441 Voting or Defendant} &) 899 Administrative Procedure
09 236 Rent Lease & Ejectment O 442 Employment ale 03 871 IRS-—Third Party AcUReview or Appeal of
0 240 Torts to Land €7 443 Housing’ p 26 USC 7609 Agency Decision
( 245 Tort Product Liability Accommodations 7 950 Constituiionality of
0 290 Alt Other Real Property C7 445 Amer, w/Disobilities - State Statutes
Empioyment OF) 462 Naturalization Appticatian
OF 446 Amer. w/Disabili damus & Other 1) 465 Other Immigration
Other Crvil Rights Actions
(4 4d8 Education Prison Condition
560 Civit Detainee -
Conditions of
Confinement
¥. ORIGEN (hice an °X" tr One Box Onkyy ,
1 Original O12 Remov (1 3° Remanded from Ch 4 Reinstated or 5 Transferred fom 6 Multidistrict
Proceeding L Appellate Court Reopened Another District Litigation
(specify)
the U.S. Civil Statute under which you are filing (Do not cite jurisdictional stututes untess diversify).
Vi. CAUSE OF ACTION Brief description of cause:
Vil, REQUESTED IN CV CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND: — 1 Yes No
VI]. RELATED CASE(S)
See instructions):
IF ANY ‘ * JUDGE DOCKET NUMBER ee
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING [FP JUDGE MAG, JUDGE

 

 

 

 
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.7 provides that with certain exceptions, actions secking money damages only in an amount not in exeess of $150,000,
exclusive of interest and costs, are eligible for computsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case ts Eligible for Arbitration [ ]

I, , counsel for _ _ do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

 

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

CII

ihe matter is otherwise ineligibte for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

 

 

Identify any parent corporation and any publicly held corporation that owns 10% er more or its stacks:

 

      

     
      
 
   
   
  
 
 
 
  
       
  

  

transactions or events, a

ecause tne cases arise fra
i that* A civil case shall not be

to another civil case for purposes of this guideline when, because of the similanty of facts and lega
Magistrate judge.” Rule §0.3.1°(h

substantial saving of judicial resources is likely to result from assigning both cases io the same judg

deemed “related” to another civil case merely because the civil case: (A) involves identical legaaa 8) involves the same pa 3. # (c) fusther provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to pagagrahyiuyy civil cases shall nat be deem
pending before the court.” i
1) Is the civil action being filed in the Easter
County? [1 Yes
2.) if you answered “no” above:
a) Did the events or omissions J
County? i! Yes

ving rise to the clai
No é

b) Did the events or om# ms, or a substantial part thereof, occur in the Eastern

District?

     

c) If this is a Fair Debt Collection Practice Act case, spevily the County in which (he offending communication was
received: ’

  
 
 
  
   
 
  
 

t (or a majority of the defendants, if there is more than one) reside in Nassau or

If your answer to question 2 (b} is “No,” does the
imant (or a majority of the claimants, if there is more than one) reside in Nassau or

Suffoik County, or, in A interpleader acon: do’
Suffolk County? és
{Nate A corporation shail be a ca resident of the County in which it has the most significant contacts).

BAR ADMISSION

 

astern District of New York and currently a member in good standing of the bar of this court.
Yes Cl No

he subject of any disciplinary action (s) in this or any other state or federal court?

lam currently admi

Are you curres

C] Yes (Uf yes, please explain oO No

I certify the accuracy of a!l information provided above.

Signature:

 

Last Modified 11/27/2017

 

 

 
